Case 2:18-cv-01543-RAJ Document 87-2 Filed 01/04/19 Page 1 of 29




                EXHIBIT B
                   Case 2:18-cv-01543-RAJ Document 87-2 Filed 01/04/19 Page 2 of 29



        ARTICLE: The Implications of the Social Model of Disablement for the Legal
          Regulation of the Modern Workplace in Canada and the United States
                                                                   2009

Reporter
33 Man. L.J. 1 *



Length: 21354 words


Author: RAVI MALHOTRA *

* Assistant Professor, Faculty of Law, Common Law Section, LLM, Harvard Law School, SJD, University of Toronto. I wish
to acknowledge the advice and tireless support of my doctoral supervisor, Kerry Rittich, at the University of Toronto Faculty of
Law. I also acknowledge the partial funding of the SSHRC Doctoral Fellowship that enabled me to complete my degree. All
errors are my own responsibility.



Text


[*1] I. INTRODUCTION

In this comparative article, I consider the implications of the social model of disablement for different modes of regulation in
the contemporary workplace in both Canada and the United States. The social model stands for the proposition that it is
structural barriers in society that marginalize people with disabilities. 1 I explore the role that legal rules and decisions play in
workers' empowerment and in the specific circumstances that arise with respect to workers with disabilities. The barriers that
people with disabilities face in the workplace are critical. Work holds out the very real possibility of escape from poverty and
allows one to contribute to society in a substantive way. For many, their work constitutes an important part of their identity as a
person. 2

I begin in Part II by challenging the myth of the self-regulating market. I show how the market and contemporary workplace
are actually far from autonomous and, in fact, deeply regulated by the state and legal rules. I draw from examples in contract
law doctrine to make my case for the arbitrary character of the distinction between a public and private sphere and the plasticity
of the legal rules that are in place. I then briefly discuss historic rulings of the United States Supreme Court that are particularly
salient for highlighting the arbitrary character and choice [*2] inherent in the formulation of legal regulation. While the
illustrations in these sections are overwhelmingly American, I believe the same analysis applies in Canadian jurisprudence. I
conclude Part II with a discussion of some illustrations, including two Supreme Court of Canada decisions, of how what some
refer to as the new administrative state has adopted neo-liberal values with the focus on market mechanisms as the default
option for decision-making. Nevertheless, courts still retain authority and autonomy to interpret legal rules within a range of
parameters because market principles do not always have a particular political valence.

In Part III, I examine how specific legal doctrines in different areas of Canadian and American law, such as contract and
property law, are used in ways that disadvantage workers and I illustrate the need to empower workers through the re-
interpretation of legal doctrine. I then turn to an examination of the legal regulation of workers with disabilities through a



1   See generally Michael Oliver, The Politics of Disablement (London: Macmillan, 1990).

2   See generally Vicki Schultz, "Life's Work" (2000) 100 Colum. L. Rev. 1881.
                    Case 2:18-cv-01543-RAJ Document 87-2 Filed 01/04/19 Page 3 of 29 Page 2 of 28
                                                               33 Man. L.J. 1, *2

detailed exploration of the implications of the Supreme Court of Canada's famous decision in Meiorin. 3 I stress throughout
Part III that barriers are hardly natural but are a product of legal and social decisions that can be transformed. In Part IV, I
examine the strengths and limitations of the model of reasonable accommodation, the foundation of disability rights law in both
countries. In Part V, I outline the implications of the social model of disablement for the legal regulation of the workplace.
Finally, in Part VI, I conclude by reviewing the findings of this article.

II. THE MYTH OF THE SELF-REGULATING MARKET

A. The Legal Regulation of Markets

What are the implications of the social model of disablement for the legal regulation of the modern workplace in Canada and
the United States? I will demonstrate that the social model of disablement in the context of employment leads inexorably to the
conclusion that the employment market is legally structured in a way that handicaps workers with disabilities who are
marginalized as "inauthentic workers" 4 or excludes large numbers of people with disabilities from the workplace entirely.
This reflects the fact that their experiences as disabled workers are not represented in the practices and rules that govern the
workplace. Before one can fully evaluate the policy implications of this marginalization, however, one needs to systematically
challenge the notion of an autonomous self-regulating aspect of social life known as the labour market. Challenging the notion
of a self-regulating labour market is the basis for justifying accommodations in the workplace that require changes to work
 [*3] schedules, shifts and other work rules that are often resisted by employers and unions.

The self-regulating labour market has been predicated on the idea, prominent during what many legal historians refer to as the
Classical or formalist period of legal thought, 5 that one could strictly demarcate the boundaries between the private sphere of
individual contractual liberty and a public sphere of governmental regulation. 6 It also presupposed certain key legal
principles: (a) that one cannot be forced to contract against one's will, (b) that one may contract if one wishes to do so and (c)
that contracts that one agrees to will be enforced according to their terms and the state would not regulate the details of
agreements between private parties. 7 Contracts was regarded as the core of the system while other branches of the law, such
as family law, emerged to deal with the legal regulation of actors who were regarded as deviant from the norm including
married women, children and of course people with disabilities. 8 Similarly, altruistic notions of a duty to assist were
consigned to marginality by separating the law of torts from the law of contracts. 9 These divisions had the effect of
reinforcing the individualist impulse and autonomy in contract law as the centre of the system that was the key to the
functioning of the economy and to prosperity. The role of the state was consequently narrowly constrained, according to the
theory, to merely protecting the property rights that were produced as a result of the exercise, or lack thereof, of contractual




3   British Columbia (Public Service Employee Relations Commission) v. B.C.E.G.U, [1999] 3 S.C.R. 3..

4 Michael A. Stein, "Same Struggle, Different Difference: ADA Accommodations as Antidiscrimination" (2004) 153 U. Pa. L. Rev. 579 at
604. Stein attributes the phrase to Schultz, supra note 2.

5 Duncan Kennedy, "The Role of Law in Economic Thought: Essays on the Fetishism of Commodities" (1985) 34 Am. U.L. Rev. 939 at 952-
53 [Kennedy, "Role"].

6 Joseph W. Singer, "Legal Realism Now", Book Review of Legal Realism at Yale: 1927-1960 by Laura Kalman, (1988) 76 Calif. L. Rev.
465 at 478. See also William A. Keener, A Treatise on the Law of Quasi-Contracts (New York: Baker, Voorhis & Co., 1893) at 3-4
(discussing identification of Quasi-Contracts as either simple contracts or contracts of record as "not only unscientific, and therefore
theoretically wrong, but is also destructive of clear thinking, and therefore vicious in practice.").

7   Singer, ibid. at 479.

8   Ibid. at 480.

9 Ibid. at 481. Hence, in his classic 1866 text, Hilliard comments that "[i]t is the prevailing rule, that an action of tort cannot be maintained in
connection with a mere contract, unless the misrepresentation or deceit be willful; that the scienter is an indispensable part of the allegation
and proof." See Francis Hilliard, The Law of Torts or Private Wrongs, Vol. 1 (Boston: Little, Brown & Co., 1866) at 11.
                   Case 2:18-cv-01543-RAJ Document 87-2 Filed 01/04/19 Page 4 of 29 Page 3 of 28
                                                             33 Man. L.J. 1, *3

autonomy. 10 These ideas retain considerable purchase in both legal doctrine, such as rights theory, and the popular
imagination. Contemporary rights theory as exemplified by one of its most widely cited practitioners, John Rawls, is often
pitched at such a high level of abstraction that different people with conflicting conceptions of justice interpret it to mean
radically different ideas. Only a formalist analysis allows one to [*4] presuppose that one is generating a consensus from such
abstract ideas. 11 The continued influence of formalism serves to undermine the potential of disability accommodations such
as modified work schedules and adaptations in the workplace to radically transform workplaces in a manner that truly
empowers people with disabilities. Notwithstanding the passage of various statutes that limit contractual power in a number of
ways, the inviolability of a contract between the bargaining parties remains an important foundational--and quite formalist--
concept whereby any interference with it, such as for accommodating workers with disabilities, is regarded with suspicion.

Yet the very idea of an employment market that has always operated autonomously from interventionist state regulation is
mythical as the legal realists have demonstrated. 12 Whereas many neo-classical theorists insist on viewing the employment
market as functioning as a conflict between rational actors such as employees and employers, it is actually extraordinarily
difficult to accurately distinguish between legal regulation and the marketplace itself. This is because legal rights accorded to
some inherently affect the ability of others to exercise their legal rights in the marketplace. Property ownership accorded to X
means that Y must work for X to earn her living, find alternative sources of income or starve. Even the failure to accord rights
has a direct impact on the distribution of power and wealth in society by legitimating the unchecked exercise of influence by
the more powerful over the weaker. 13 In the fields of employment and labour law, first legal realists and later critical theorists
have argued that the distinction between a public and private sphere as a matter of legal doctrine is illusory. For instance, while
the employment at will doctrine that predominates in the United States gives employers the right to dismiss employees for
essentially any cause, courts have, in practice, read in [*5] exceptions where employees have been fired for attempting to obey
regulations. 14 Yet from the formalist perspective, there is no analytically cogent reason to draw this distinction.

In fact, there is no sustainable distinction that can be articulated between intervention on the part of the state and non-
intervention. Each course of action has real effects on actors and public policy. Despite the dogma of formalist legalist theorists
whose conception entirely relies on a meeting of the minds between two autonomous and free contracting parties, contract law
has a public dimension because the state is implicated in their selective enforcement, guided by conflicting policy
considerations such as efficiency and wealth redistribution. 15 As legal realist theorist Morris Cohen remarked in an article
written during the Great Depression, "...the notion that in enforcing contracts the state is only giving effect to the will of the
parties rests upon an entirely untenable theory as to what the enforcement of contracts involves." 16 Similarly, the will theory



10   Singer, ibid. at 481-82.

11 Ibid. at 519-20. A substantive discussion of John Rawls' theory of justice is beyond the scope of this article. However, I have critiqued his
theory from the perspective of the social model of disablement. See Ravi A. Malhotra, "Justice as Fairness in Accommodating Workers with
Disabilities and Critical Theory: The Limitations of a Rawlsian Framework for Empowering People with Disabilities in Canada" in Dianne
Pothier and Richard Devlin, eds., Critical Disability Theory: Essays in Philosophy, Politics, Policy and Law (Vancouver: University of
British Columbia Press, 2006) 70 at 70-86.

12See Paddy Ireland, "From Amelioration to Transformation: Capitalism, the Market, and Corporate Reform" in Joanne Conaghan, Richard
M. Fischl, & Karl Klare, eds., Labour Law in an Era of Globalization: Transformative Practices and Possibilities (Oxford: Oxford
University Press, 2002) 197 at 205-07. For a compelling historical account of the highly contingent emergence of the modern market
economy, see generally Karl Polanyi, The Great Transformation (Boston: Beacon Press, 1944).

13 Singer, supra note 6 at 482; Robert L. Hale, "Coercion and Distribution in a Supposedly Non-Coercive State", Book Review of Principles
of National Economy by Thomas Nixon Carver, (1923) 38 Pol. Sci. Q. 470.
14   Karl Klare, "The Public/Private Distinction in Labour Law" (1982) 130 U. Pa. L. Rev. 1358 at 1362-64.

15 Singer, supra note 6 at 483. But see Jean Braucher, "The Afterlife of Contract" (1995) 90 Nw. U.L. Rev. 49 at 80 (noting irrelevance of
American appellate decisions on contract law to actual business behaviour because of the importance of continuing cordial business relations
in practice). The classic article on this theme is of course Stewart Macaulay, "Non-Contractual Relations in Business: A Preliminary Study"
(1963) 28 Am. Soc. Rev. 1.
16   Morris Cohen, "The Basis of Contract" (1933) 46 Harv. L. Rev. 553 at 562 [Cohen, "Basis"].
                     Case 2:18-cv-01543-RAJ Document 87-2 Filed 01/04/19 Page 5 of 29 Page 4 of 28
                                                             33 Man. L.J. 1, *5

of the contract has come under sharp criticism. The will theory stands for the proposition that all the myriad rules of contract
law may be grounded in the idea that the law of contract endorses the will of the contracting parties. 17 But over the course of
the first four decades of the twentieth century, the will theory was increasingly discredited and new doctrines, such as
expectation, reliance and restitution, were appended to explain inconsistencies and contradictions within the doctrine. 18

More recently, Clare Dalton, in analyzing the contradictions of contract law doctrine, has observed that "[T]he objectivist
reliance on intent as the source of contractual obligation was a blatant abdication of responsibility, a failure to address and
debate the substantive public policy issues involved in decisions about when and how courts should intervene in disputes
between contracting parties. 19 In fact, the selective enforcement of contracts through the application of the constellation of
rules that make up contract law reflects policy choices and profoundly political and social decisions about what kind of society
one wishes to have and how [*6] resources in it ought to be allocated, implicating the state as a de facto party to a contract
through its enforcement. 20 This leaves decision-makers with enormous power to reconstruct markets so as to craft the ends
that they desire. Although these illustrations are American, the same principles are equally applicable to Canadian legal theory
and jurisprudence as will become evident below.

B. The Self-Regulating Market

The 1922 United States Supreme Court decision in Coronado 21 is an example of legal reasoning where conclusions about
public policy were reached by circular reasoning without regard to the available evidence or relevant ethical arguments. 22
The Court held, inter alia, that a trade union was liable for damages resulting from torts committed by union members in the
course of a strike and rejected the arguments of union counsel that a union could not be sued because a union was an
unincorporated association and consequently could not be liable for damages in tort. 23

Justice Taft held that the massive growth of unions, their use of the strike weapon and the labeling of products as union-made
were all factors that indicated the growing significance of unions and warranted their liability for torts committed by members.
24 Yet the arguments of union counsel clearly reflect policy choices that have significant implications for the balance of power

between unions and employers. By framing the discussion on abstract and formalist questions such as whether a union
conforms to a set of criteria that would or would not exempt it from liability in tort, the court ignored the larger policy issues
such as the implications of assigning financial liability to unions for the future of unions and labour relations. 25 Moreover,
despite considering some empirical facts, Justice Taft articulated his ruling in formalist terms by holding that a labour union
could be sued because it was essentially a person. 26 Instead of a self-regulating market that reaches a natural result, one finds




17 Duncan Kennedy, "From the Will Theory to the Principle of Private Autonomy: Lon Fuller's 'Consideration and Form'" (2000) 100 Colum.
L. Rev. 94 at 115 [Kennedy, "From"].

18   Ibid. at 154.

19   Clare Dalton, "An Essay in the Deconstruction of Contract Doctrine" (1985) 94 Yale L.J. 997 at 1013.

20   Singer, supra note 6 at 484-85.

21   United Mineworkers of America v. Coronado Coal Co., 259 U.S. 344 (1922).

22Felix S. Cohen, "Transcendental Nonsense and the Functional Approach" (1935) 35 Colum. L. Rev. 809 at 814 [Cohen, "Transcendental"].
See also Duncan Kennedy, A Critique of Adjudication (fin de siecle) (Cambridge: Harvard University Press, 1997) at 105-06 [Kennedy,
Critique].

23   Ibid. at 383-92.

24   Ibid. at 384-86.

25   Cohen, "Transcendental", supra note 22 at 813.

26   Ibid.
                   Case 2:18-cv-01543-RAJ Document 87-2 Filed 01/04/19 Page 6 of 29 Page 5 of 28
                                                          33 Man. L.J. 1, *6

that legal reasoning reflects social choices that have deep implications for power relations yet are expressed in a way that
presents these as the application of scientific principles.

 [*7] The United States Supreme Court's famous 1905 decision in Lochner 27 illustrates how courts have played a crucial
role in shaping employment markets in ways that have real implications for workers with disabilities. The Supreme Court
concluded that the New York state legislation establishing maximum working hours for bakers was unconstitutional in Lochner
because it violated the bakers' right to contract, which the Court regarded as a part of the Due Process Clause of the 14th
Amendment. 28 The Court held that bakers were not especially vulnerable to health risks from long hours of work and that this
was consequently not neutral health legislation which could be justified as an interference with the rights of contractual parties.
29 Lochner was also an example of the political tensions between the legislature and the judiciary over the precise contours of

the regulation of the market. 30 It marked the beginning of an era of decisions whereby an arbitrary principle of neutrality,
symbolizing the self-regulating market and the status quo as defined in the common law, was utilized to overrule legislation
that departed from this baseline.

Hence, in Adkins v. Children Hospital, 31 the Supreme Court held that minimum wage legislation for women and children was
unconstitutional because it was an unreasonable tax on the employer who ought not be burdened with the responsibility of its
employee's well-being. 32 Although the Lochner era is typically regarded to have ended in 1937, 33 Lochner's reasoning and
legacy is evident in more modern decisions of the Supreme Court. The same arbitrary baselines have been used in structuring
critical resource allocation decisions. For instance, in Flemming v. Nestor, 34 the Court held that a provision of the Social
Security Act 35 that retroactively terminated social security benefits to aliens deported under certain circumstances related to
their Communist beliefs was constitutional because the receipt of social security benefits was not a constitutionally protected
property right. 36 As Cass Sunstein has shown, in such cases there is an assumption that the [*8] United States Constitution
is a collection of negative rights against interference from the state. 37 For instance, state abrogation of the law of trespass has
been interpreted as violating the Takings Clause of the Fifth Amendment that protects property rights. 38 State enforcement of




27   Lochner v. New York, 198 U.S. 45 (1905) [Lochner].

28Cass R. Sunstein, "Lochner's Legacy" (1987) 87 Colum. L. Rev. 877. Sunstein's analysis is appealing because he gets away from the
unhelpful "activist judiciary trope" by which the Lochner era is often characterized.

29   Lochner, supra note 27 at 57-59.

30See, e.g., Kerry Rittich, "Functionalism and Formalism: Their Latest Incarnations in Contemporary Development and Governance
Debates" (2005) 55 U.T.L.J. 853.

31   261 U.S. 525 (1923)

32   Ibid. at 557-58.

33   Sunstein, supra note 28 at 876.

34   363 U.S. 603 (1960).
35   42 U.S.C.S.

36 Ibid. at 608-11. See the discussion in Morton J. Horwitz, The Transformation of American Law 1870-1960: The Crisis of Legal Orthodoxy
(Oxford: Oxford University Press, 1992) at 245.

37   Sunstein, supra note 28 at 888-89.
                   Case 2:18-cv-01543-RAJ Document 87-2 Filed 01/04/19 Page 7 of 29 Page 6 of 28
                                                             33 Man. L.J. 1, *8

contracts has also been typically been regarded as a right. Yet positive rights, such as socio-economic rights that would benefit
workers with disabilities, are regarded as exceptional. 39

Whether a particular right is characterized as positive or negative in fact depends on normative judgment and historical legacy.
40 The Lochner era demonstrates a state of jurisprudence very far from the self-regulating market imagined by formalist

theorists. Instead of some mythical science that somehow mandated a lack of state intervention, one sees a systematic bias that
branded redistributionist legislation to be illegitimate on the one hand, yet implicitly acquiesced in the economic coercion
between parties of dramatically differing levels of power as embodying the normal functioning of the market. This hostility
toward legislation that would benefit workers marginalized them and underscores the need for workers to have greater control
over their lives. It also suggests that the plasticity of legal rules allows for multiple interpretations that can be used by
advocates of workers with disabilities to challenge barriers that marginalize workers with disabilities.

Similarly, traditional formalist distinctions between adjudication and legislation have come under sharp attack. The traditional
view was that law-making involved political choices and value judgments and should be left to the legislature. Adjudication
was regarded as apolitical because it involved interpreting questions of law and fact that could be objectively analyzed by a
trained legal professional. 41 Yet all but the most straightforward cases contain numerous ambiguities, gaps or conflicts that
must be resolved by the judicial decision-maker, who will decide these according to his or her own political biases, rendering
any fixed distinction between adjudication, legislation and administrative agencies incoherent. Indeed, numerous legal scholars
have devoted much energy to demonstrating precisely how judges may interpret legislation that is subject to conflicting
interpretations. 42 However, this [*9] expanded role for judicial interpretation of legislation is fraught with potential conflict
at every turn in ways that systematically disadvantage those, such as people with disabilities, in economically weaker positions
who often cannot afford to strategically lose a particular case in order to shape the long-term evolution of particular legal rules,
and have less familiarity with the judicial machinery and practices. 43

C. The Emergence of Labour Market Regulation and Globalization

The passage of the Wagner Act in the United States in 1935 44 as modified by the Taft-Hartley Act of 1947, 45 the
foundational American labour law statutes, and P.C. 1003, 46 an order-in-council issued by the King government in Canada in




38  The Takings Clause was originally conceived as protection of property from government seizure compensation but its subsequent
interpretation has been and hotly debated and is beyond the scope of this Article. See, e.g., William Michael Treanor, "The Original
Understanding of the Takings Clause and the Political Process" (1995) 95 Colum. L. Rev. 782 at 792.

39   Sunstein, supra note 28 at 888-89.

40   Sunstein, supra note 28 at 889-90.

41   Kennedy, Critique, supra note 21 at 26-27.

42  Ibid. at 30-38. Kennedy develops a typology of theories of adjudication, including, inter alia, the theories of H.L.A. Hart, Unger, Raz and
Dworkin. See ibid. at 37. See also Duncan Kennedy, "Distributive and Paternalist Motives in Contract and Tort Law, with Special Reference
to Compulsory Terms and Unequal Bargaining Power" (1982) 41 Md. L. Rev. 563 at 565 [Kennedy, "Distributive"] (suggesting that
distinctions between adjudication, legislation and administrative agencies may have to do with false consciousness). For a perceptive critique
of this argument, see Martha Minow, Making All the Difference: Inclusion, Exclusion and American Law (Ithaca: Cornell University Press,
1990) at 168-70.
43 See generally Marc Galanter, "Why the 'Haves' Come Out Ahead: Speculations on the Limits of Legal Change" (1974) 9 Law & Soc'y
Rev. 95 (describing how litigants who are institutional repeat players, generally corporations, have acquired systemic advantages over one-
shot parties, often the poor).

44James G. Pope, "Republican Moments: The Role of Direct Popular Power in the American Constitutional Order" (1990) 139 U. Pa. L.
Rev. 287 at 309. The amended version is known more commonly as the National Labor Relations Act. See 29 U.S.C. 151 (2004).

45   See Nelson Lichtenstein, "Taft-Hartley: A Slave-Labor Law?" (1998) 47 Cath. U.L. Rev. 763.
                    Case 2:18-cv-01543-RAJ Document 87-2 Filed 01/04/19 Page 8 of 29 Page 7 of 28
                                                              33 Man. L.J. 1, *9

1944, signify the emergence of legal regulation of American and Canadian labour markets. 47 In both countries, the respective
pieces of legislation were enacted following historic waves of strikes, marches and general labour unrest.            48 These

frameworks allowed, to varying degrees, for the protection of union rights in exchange for a regulatory structure that ensured
management control over the workplace, a keystone of the Keynesian consensus. Accordingly, the famous 1945 Ford strike in
Windsor was settled by the adoption of the Rand formula, named after the Supreme Court of Canada Justice, that authorized
the compulsory automatic dues-check off clause which facilitated union rights in exchange for responsible business unionism
that would not threaten the property rights of management and would not engage in wildcat strikes that disrupted management
prerogatives on the shop floor. 49 Despite a successful labour struggle at Stelco in [*10] 1946 for industry wide bargaining in
the steel industry, the majority of industries resisted and plant-specific bargaining was institutionalized, fundamentally
weakening the labour movement. 50

Similarly, the Wagner Act regime, held by the Supreme Court to be constitutional in 1937, 51 promoted collective bargaining,
free choice on the part of workers to select any union that they desired and the redressing, up to a point, of the power imbalance
between management and labour to foster a measure of industrial democracy. 52 In the vision of industrial pluralists such as
John R. Commons and Archibald Cox, whose ideas became hegemonic after World War II, the workplace would prosper as a
self-governing democratic entity in which management and labour would bargain with minimal governmental regulation. 53
However, the language of democracy allowed what has been characterized as "an iron fist inside a velvet glove" 54 because
the more counter-hegemonic and potentially transformative strategies of picketing and strikes were marginalized in place of the
more collaborationist strategies of arbitration and collective bargaining even as a number of anti-union principles, such as
allowing the permanent replacement of strikers and ruling that the sit-down strike was not a legally protected activity, were
adopted by the NLRB. 55 Workers were narrowly conceived as mere sellers of their labour power rather than dynamic
producers of society's goods and resources. 56 As in the Canadian case, the NLRB jurisprudence favoured smaller craft-
oriented bargaining units over larger industrial ones. 57 It was this model that prevailed in both countries during the post-War
Fordist era until eroded by globalization.




46        Wartime Labour Relations Regulations, P.C. 1003, February                        17,    1944,    online:    The    Labour     Gazette:
<https://socserv.socsci.mcmaster.ca/maclabour/article.php?id=503> [Wartime].
47   See generally Judy Fudge & Harry Glasbeek, "The Legacy of PC 1003", (1995) 3 C.L.E.L.J. 357.

48 Ibid. at 368 (noting "[Canadian] [t]rade union militancy, as measured by strike action, reached a level comparable only to that experienced
during the labour crisis of 1919"); Pope, supra note 44 at 309.

49   Fudge & Glasbeek, ibid. at 373-75.

50   Ibid. at 375-76.

51   N.L.R.B. v. Jones and Laughlin Steel Corp. 301 U.S. 1 (1937).

52Karl Klare, "The Judicial Deradicalization of the Wagner Act and the Origins of Modern Legal Consciousness, 1937-1941" (1978) 62
Minn. L. Rev. 265 at 281-85 [Klare, "Judicial"].

53 Reuel E. Schiller, "From Group Rights to Individual Liberties: Post-War Labor Law, Liberalism and the Waning of Union Strength"
(1999) 20 Berkeley J. Emp. & Lab. L. 1 at 8, 20.

54   Ibid. at 18-19.

55Ibid. at 19; Klare, "Judicial", supra note 52 at 318-25. For a discussion of sit-down strikes, see David Montgomery, Workers' Control in
America: Studies in the History of Work, Technology and Labor Struggles (Cambridge: Cambridge University Press, 1979) at 163.

56   Klare, "Judicial", ibid. at 321.

57Schiller, supra note 53 at 20. See also Douglas L. Leslie, "Labor Bargaining Units" (1984) 70 Va. L. Rev. 353 at 386 (noting that the
NLRB rule in the retail chain store industry presumes that a single location bargaining unit is the appropriate bargaining unit). Ironically, the
                   Case 2:18-cv-01543-RAJ Document 87-2 Filed 01/04/19 Page 9 of 29 Page 8 of 28
                                                             33 Man. L.J. 1, *10

 [*11] In an era of globalization, the state remains important as a site for conflicts and decisions over distribution among
interest groups. The legal realist critique of autonomously functioning markets also remains valid. However, one must
reconceptualize one's analysis to reflect contemporary changes. The rise of neo-liberalism has meant dramatic policy changes
for advanced industrialized countries including a commitment to freer trade, lower taxation levels and a shift toward a different
sort of administrative state. 58 Labour markets have moved away in large measure from the standard long-term employer-
employee relationship to a variety of more contingent governance mechanisms to regulate labour markets including
freelancing, working at home and piece work. 59 This does not imply, however, that there is no regulation at all. What has
changed are the normative value system and modalities that undergird the entire administrative state, the concomitant resource
allocation systems and the policy goals of this new regulatory state.

Fundamentally, this transformation has been marked by a shift towards the utilization of market principles as the default mode
of regulation. The meaning of market principles, however, is hotly contested, ambiguous and reflects no automatic political
valence. It may entail the reduction or elimination of key social programs. In some circumstances it may entail privatization of
formerly public services or it may mean the inclusion of notions of competition, efficiency and productivity within the
framework of a government bureaucracy. It may involve advisory codes of conduct that replace formal regulation by the state.
60 However, there is certainly nothing preordained about the exact shape or form of the new administrative state. Legal rules

remain pivotal as a way to allocate risk, and consequently resources and power, between parties in a world of uncertainty. 61

D. Some Illustrations of the New Administrative State              62


What are some illustrations of both the new administrative state's market orientation and the flexibility that courts still maintain
to craft rules from the [*12] plasticity of legal doctrine that can have a fundamentally significant impact on actors? Canadian
courts have been very reluctant to expand the coverage of regulated fields to areas that the government does not wish to have
regulated or to address delays by administrative agencies stemming from funding limitations. These funding limitations reflect
a policy shift to neo-liberalism, which entails a number of interrelated initiatives including deregulation of industries,
privatization of services and the transformation of the traditional purposes of administrative law from constraining private
conduct to facilitating it. 63 Consequently, equality rights under the Charter of Rights         64 have been given a cramped

interpretation amounting to granting equality seekers the right to the same severely underfunded programs as others. 65 This
has been illustrated in two recent Supreme Court of Canada decisions: Auton (Guardian ad litem of) v. British Columbia (A.G.)



NLRB originally had developed the doctrine of determining bargaining unit size to justify larger bargaining units and thereby prevent one
plant from maintaining production in the event of labour unrest at other plants. See Klare, "Judicial", ibid. at 315-18.
58 David Szablowski, "John Willis and the Challenges for Public Law Scholarship in a Neoliberal Globalizing World" (2005) 55 U.T.L.J. 869
at 873.
59Harry Arthurs, "The Administrative State Goes to the Market (and Cries Wee Wee Wee All the Way Home)" (2005) 55 U.T.L.J. 797 at
806. Referencing Sarrazin v. Canada (Minister of National Revenue), [1997] T.C.J. No. 320 (QL) (Tax Ct.),

60 Ibid. at 808-10. See also Fudge & Cossman, "Introduction: Privatization, Law and the Challenge to Feminism" in Brenda Cossman &
Judy Fudge, eds., Privatization, Law and the Challenge to Feminism (Toronto: University of Toronto Press, 2002); Lucy Brill, "Can Codes of
Conduct Help Home-Based Workers?" in Rhys Jenkins, Ruth Pearson & Gill Seyfang, eds., Corporate Responsibility and Labour Rights:
Codes of Conduct in the Global Economy (London: Earthscan, 2002) 113 at 113-23.

61   See Dalton, supra note 19 at 1039.

62The title of this section is inspired by the seminal analysis contained in Arthurs, supra note 59 (analyzing the impact of neo-liberal policies
on transforming administrative law)

63   See ibid. at 807-10.

64  Canadian Charter of Rights and Freedoms, Part I of the Constitution Act, 1982, being Schedule B to the Canada Act 1982 (U.K.), 1982,
c. 11 [Charter].

65Arthurs, supra note 59 at 812-13. For an account of recent denials of discretionary benefits, see Bruce Porter, "Twenty Years of Equality
Rights: Reclaiming Expectations" (2005) 23 Windsor Y.B. Access Just. 145 at 189.
                     Case 2:18-cv-01543-RAJ Document 87-2 Filed 01/04/19 Page 10 of 29Page 9 of 28
                                                               33 Man. L.J. 1, *12

66 and Newfoundland (Treasury Board) v. Newfoundland and Labrador Association of Public and Private Employees
(N.A.P.E.). 67

In Auton, the Supreme Court allowed an appeal by the British Columbia government from a judgment of the British Columbia
Court of Appeal that held that the provincial government's refusal to fund a new medical treatment for autistic children violated
the equality rights of the patients with disabilities and their families under s. 15 of the Charter. 68 The Supreme Court held
that there was no violation of s. 15 because the provincial health care plan distinguished between core and non-core services.
The relevant legislation only mandated funding for core services, with the province entitled to fund non-core services at its
discretion. Therefore, the Court found that the provision of the novel medical treatment was not a benefit under the law subject
to Charter scrutiny. 69 The Court held that the legislation simply did not require funding of all medically necessary services.
Rather, only services provided by medical practitioners were classified as core services with mandated funding. 70 The Court
distinguished its landmark disability rights ruling in Eldridge       71 by holding that Eldridge concerned the application of a

benefit conferred [*13] by law in a non-discriminatory manner, unlike the case at bar where there was no entitlement to the
benefit. Such specious reasoning suggests that one may not successfully challenge a lack of funding for treatments that are
specific to a particular disability.

The Court went on to say even if the treatment were a benefit under the law, there was no violation of s. 15 because one had to
compare the respondents with able-bodied individuals or those with a disability other than a mental disability who required
novel non-core therapies, not established ones. 72 This exceedingly cumbersome comparator group is not helpful in analyzing
s. 15 claims. Furthermore, one had to demonstrate that children with autism were second-class citizens who were denied their
fundamental human dignity. 73 This ruling raises questions about whether equality rights under the Charter will be interpreted
narrowly where a group that has unique needs, often people with disabilities, cannot easily find a valid comparator group.

This ruling, however, does not necessarily indicate that courts will increasingly defer to legislative choices that are likely to
reflect the neo-liberal consensus and limit possibilities for social justice. It would be far too crude to envision the Supreme
Court and other judicial figures as the obedient foot-soldiers marching enthusiastically for neo-liberalism. Given the emphasis
on the novelty of the treatment in the judgement, challenges to funding cuts with respect to more established treatments may
fare better. 74 How future cases will interpret Auton remains to be seen and different analyses are entirely plausible. Still, the
ruling is disappointing for human rights advocates who hoped for a more expansive analysis of equality rights and comparator
groups when dealing with very small minorities such as people with autism who cannot be readily compared with others. To
the extent that this indicates a willingness for courts to subordinate substantive Charter values to the priorities of legislatures, it
is troubling and likely will have a significant impact on the ability of people with autism, having been denied treatment as
children, to participate in public life and more specifically in the labour market.

An even more disturbing decision was the Supreme Court of Canada's ruling in NAPE. In NAPE, the Court dismissed a
challenge by the union, the Newfoundland and Labrador Association of Public and Private Employees (NAPE), of the Public


66   2004 SCC 78, [2004] 3 S.C.R. 657. [Auton cited to S.C.R.].

67   2004 SCC 66, [2004] 3 S.C.R. 381. [NAPE cited to S.C.R.].

68   Auton, supra note 66 at 663, 668.

69   Ibid. at 676-78.

70   Ibid. at 671-73.

71[1997] 3 S.C.R. 624, [1997] S.C.J. No. 86 (QL) [Eldridge cited to S.C.R.] (ruling failure to provide sign language interpretation to deaf
hospital patients violated section 15 of the Charter).

72   Auton, supra note 66 at 679.

73   Ibid. at 682.

74   Ibid. at 681. See also Porter, supra note 65 at 183 (noting the controversial nature of the medical treatment under litigation).
                  Case 2:18-cv-01543-RAJ Document 87-2 Filed 01/04/19 Page 11 of 29
                                                                                  Page 10 of 28
                                                            33 Man. L.J. 1, *13

Sector Restraint Act. 75 This provincial legislation deferred for three years a pay [*14] equity agreement between the
employer and the union that would have established equal pay for women in historically underpaid categories. 76

The Supreme Court held that the provincial legislation in question indeed violated s. 15 of the Charter but was saved by s. 1
because of the supposedly dire state of the province's finances that, if left unchecked, might have resulted in grave harm to the
province's credit rating. 77 In finding that the legislation was constitutional, the Court placed weight on the fact that the
government had to mediate claims of a number of important stakeholders who all had pressing financial demands. 78 While
this was not a disability rights case, a number of disability rights organizations acted as interveners on behalf of the appellants
because of the implications of accepting fiscal constraints as grounds for limiting constitutional rights through s. 1. 79 The
Supreme Court's respect for fiscal austerity may pose significant limitations for advocates of social justice. This raises the need
for workers to have greater control over their workplace to ensure that issues that are important to them, whether it be pay
equity or disability accommodations, are addressed in a timely manner. Nevertheless, the interpretation of s. 1 remains a
malleable process with great uncertainty. It is by no means certain that future courts, dealing with different facts, will similarly
grant the legislative branch an exemption from the enforcement of constitutional rights. Indeed, the fact that the Court in NAPE
found a s. 15 violation in the first place is at least somewhat encouraging for advocates of equality rights.

III. LEGAL DOCTRINE AND THE REGULATION OF LABOUR MARKETS                                        80


 [*15] In this part, I will examine how the content of doctrine in particular domains of law, including contract law and property
law, work to disempower workers. This systematic effect undermines the claims of formalist theorists that markets function
automatically and neutrally in some sort of scientific way. Legal doctrine is deeply ideological and reflects a complex
confluence of historical and political factors in a multicultural and pluralist society that is divided by class, race, gender, sexual
orientation and disability. At the same time, it should not be assumed that simply because one rejects formalist claims of legal
doctrine as neutral or scientific that one does not recognize the malleable and flexible dimensions to legal doctrine. Policy
makers and actors at all levels have important choices among competing and indeterminate rules to make in how one structures
a market framework. I hope to demonstrate that the indeterminacy inherent in much legal doctrine holds out the possibility for
precisely such forms of immanent critique in order to render social justice, particularly for workers with disabilities, more
feasible.

A. Contract Law

Contract law demonstrates a systematic tendency to marginalize the interests of workers: an overarching preference for the
views and perspectives of the employer in ways that are to the detriment of employees. This is why some legal scholars have
insisted that classical principles derived from contract law ought to play no role in the interpretation of collective bargaining




75   S.N. 1991, c. 3; S.N.L. 1992, c. P-41.1.

76  NAPE, supra note 67 at 388. The majority of a grievance arbitration board had found in favour of the union but this decision was quashed
by the Newfoundland Supreme Court, Trial Division and the quashing was upheld by the Court of Appeal. See ibid. at 392-96 for the history
of the case.

77   Ibid. at 413-14.

78   Ibid. at 420-22.

79   Ibid. at 386-87.
80 I am well aware that I largely ignore the substantive duty to accommodate unionized workers with disabilities that has been developed by
labour arbitrators. Disability rights advocates can be justly proud that labour arbitrators have typically required significant changes in the
workplace to accommodate disabilities of all kinds. However, I think that one gets a clearer sense of how doctrine works by analyzing the
simpler management-worker relationships that are inherent in employment law, the system of governance that affects the large majority of
workers. For a discussion of the duty to accommodate in the unionized sector, see Ravi A. Malhotra, "The Duty to Accommodate Unionized
Workers with Disabilities: A Counter-Hegemonic Approach" (2003) 2 J.L. & Equality 92. For a more comprehensive treatment, see Michael
Lynk, "Disability and the Duty to Accommodate: An Arbitrator's Perspective" [2001-02] Lab. Arb. Y.B. 51.
                Case 2:18-cv-01543-RAJ Document 87-2 Filed 01/04/19 Page 12 of 29
                                                                                Page 11 of 28
                                                             33 Man. L.J. 1, *15

jurisprudence. 81 Contract law is selectively invoked to remedy breaches of contract in ways that betray a remarkable and
doctrinally indefensible difference between employment contracts and other types of contracts. 82 In many areas of contract
law, a variety of essentially paternalistic doctrines have arisen that operate as defenses to suits in contract to mitigate many of
the negative effects that result from an inequality of bargaining power between, for instance, consumers and large corporations.
83 These include [*16] duress and unconscionability. These doctrines need to be strengthened in the employment context to

empower workers with disabilities.

Duress is a broad doctrine that historically referred to actual or threatened physical violence but now may include commercial
pressure as the doctrines of duress, undue hardship and unconscionability have to some degree converged. 84 In American
law, one must demonstrate that the will of the party claiming duress was overwhelmed by force, threat of force or an improper
threat. 85 Under Ontario law, in order to evaluate a defendant's claim of duress, the trial judge must consider whether the
defendant protested the threat of an illegal act; whether there was no alternative course open to the defendant; whether the
defendant obtained independent advice; and whether after entering into the contract, the defendant took steps to avoid it. 86
Demonstrating duress indicates that consent of the party in question, which must be voluntary, full and free, was insufficient to
form a legally binding contract. 87 Yet there is no reason to believe that in highly inegalitarian capitalist societies, duress may
not play some role in people's choices in employment. Kelman has noted that duress may well have a role in people's
formulation of preferences. 88 In a classic legal realist critique, Hale comments on this when he observes that most individuals
in a modern capitalist economy must seek employment in order to earn the wages necessary to purchase the goods necessary
for survival. 89 To the extent that workers with disabilities typically have even fewer options to change careers, given the
difficulties in obtaining workplace accommodations or attendants, they are even more likely to be able to demonstrate duress.

It therefore seems anomalous that the duress doctrine would not also equally apply to employment contracts to vitiate situations
reflecting massive imbalances of power between employers and employees, particularly employees with disabilities. The
crafting of standards and burdens of proof to interpret the law of duress [*17] narrowly in the employment law context betrays
the malleability and plasticity of contract law doctrine that reflects the power differentials at play in society. I do not mean to


81 Fudge & Glasbeek, supra note 47 at 383 (describing view of Chief Justice Laskin, as a judge as well as an arbitrator and an academic). For
an interesting account of Chief Justice Laskin's jurisprudential philosophy on judicial deference to arbitrators, see Philip Girard, Bora Laskin:
Bringing Law to Life (Toronto: University of Toronto Press, 2005) at 482.

82 See generally Karl Llewellyn, "What Price Contract--An Essay in Perspective" (1930-31) 40 Yale L.J. 704 (commenting "Holmes long ago
noted that in the pinch the measure of what a contract means is its meaning to the evil-minded person" at 724) for a classic legal realist
critique of traditional contract doctrine, See also Kennedy, "Role", supra note 5 at 954 (noting evolution of American legal commentators in
making analogies between contractual rights and property rights).

83 This is not to suggest that these doctrines have not been criticized as profoundly inadequate even if simultaneously strategically wise given
the available choices. See Kennedy, "Distributive", supra note 42 at 620-24; Duncan Kennedy, "Form and Substance in Private Law
Adjudication" (1976) 89 Harv. L. Rev. 1685 at 1777-78. The point is to contrast these doctrines with the comparatively strict regime that
applies in Canadian and American employment law.

84Christine Boyle & David R. Percy, Contracts: Cases and Commentaries, 5th ed. (Toronto: Carswell, 1994) at 672; Geoffrey England,
Roderick Wood & Innis Christie, Employment Lawin Canada, 4th ed., looseleaf (Markham, Ontario: Butterworths, 2005) para. 7.107.

85Robyn L. Meadows, "Unconscionability as a Contract Policing Device for the Elder Client: How Useful Is It?" (2005) 38 Akron L. Rev.
741 at 757.

86 England, Wood & Christie, supra note 84 at para. 7.107; Sifam Management & Sales Ltd. v. Raznick, [2005] O.J. No. 3688 at para. 29
(Sup. Ct.) (QL).

87 Stacey Reginald Ball, Canadian Employment Law, looseleaf (Aurora, Ontario: Canada Law Book, 2006) at paras. 6:140-6:150
[Canadian].

88 Mark Kelman, A Guide to Critical Legal Studies (Cambridge: Harvard University Press, 1987) at 131-32 [Kelman, Guide]. See also Robert
L. Hale, "Bargaining, Duress and Economic Liberty" (1943) 43 Colum. L. Rev. 603 at 621; John P. Dawson, "Economic Duress -- An Essay
in Perspective" (1947) 45 Mich. L. Rev. 253.
                  Case 2:18-cv-01543-RAJ Document 87-2 Filed 01/04/19 Page 13 of 29
                                                                                  Page 12 of 28
                                                                 33 Man. L.J. 1, *17

imply duress may never be used to address power imbalances in the employment context. For instance, the Prince Edward
Island Court of Appeal has ruled that an agreement that required an employee to reduce the amount of notice or face immediate
termination was unenforceable because no true consent was given by the employee. 90 The employee, a book bindery
supervisor, filed an action for wrongful dismissal. After working for a number of years, he had been told to sign a document
purporting to limit the number of weeks of notice in the event of termination. 91 Overturning the ruling of the Prince Edward
Island Supreme Court, 92 the Court of Appeal found that the agreement in dispute was not binding because the employer did
not tell the employee that these conditions were attached to the job prior to the acceptance of the offer, the conditions were only
presented after the employee was working, the employee was given little time to consider the offer and the employee was
threatened with dismissal if he did not agree to the conditions. 93 Yet it is clear that not all economic pressure will constitute
duress. Duress is found only in those exceptional situations where pressure which the law does not accept as legitimate is
applied and to such an extent that the party under pressure has no choice but to submit. 94 The asymmetrical power
relationship between employers and employees is taken as the standard and is simply not questioned in most cases. This
suggests that more radical change in the workplace is needed to empower workers with disabilities that would allow them to
have day-to-day control of the workplace.

Like duress, unconscionability is a doctrine that at common law may serve as grounds for rescission where there has been an
improvident bargain and there is an inequality in the position of the bargaining power of the parties to the contract. 95 Under
Canadian law, a defendant must show that there was an inequality in bargaining power reflecting the ignorance, need or distress
of the weaker party; the stronger party unconscionably employed a position of power to achieve an [*18] advantage; and the
agreement reached was substantially unfair to the weaker party or sufficiently anomalous with respect to community standards
that it ought to be set aside. 96 In the United States, the unconscionability doctrine is contained in the Uniform Commercial
Code. It encompasses both a procedural dimension, addressing the legitimacy of the making of the agreement, and a
substantive dimension, concerning the legitimacy of its terms. 97 However, the scope of the doctrine is somewhat unclear
because neither the Code nor the accompanying commentary clearly defines precisely what constitutes unconscionability and
legal scholars are divided on whether one must demonstrate both procedural and substantive dimensions with a contract to




89   Hale, ibid. at 604-06. See also the discussion at 621-24.

90 Puiia v. Occupational Training Centre (1983), 43 Nfld. & P.E.I.R. 283, 127 A.P.R. 283 (P.E.I.C.A.), rev'g (1983) 43 Nfld. & P.E.I.R. 291,
127 A.P.R. 291 (P.E.I.S.C.) (QL) [Puiia].

91   Ibid. at paras. 9-12 (P.E.I.C.A.).

92While the Court of Appeal does not discuss this, the Supreme Court decision notes that this workplace was once a sheltered workshop,
employing workers with disabilities who were perceived as unable to compete on the regular job market. See ibid. at para. 19 (P.E.I.S.C.).

93   Ibid. at para. 18 (P.E.I.C.A.).
94 Techform Products Ltd v. Wolda [2000] O.J. No. 5676 at P59, 5 C.P.R. (4th) 25 at 45-46 (S.C.J.), supplementary reasons [2000] O.J. No.
5677 (S.C.J.), rev'd on other grounds [2001] O.J. No. 3822, 56 O.R. (3d) 1 (C.A.), leave to appeal to S.C.C. refused, [2001] S.C.C.A. No.
603. Interestingly, the Ontario Court of Appeal overturned the Superior Court's finding of duress in the context of an Employee Technology
Agreement assigning rights to any inventions conceived by the employee to the employer.

95   Boyle & Percy, supra note 84 at 688; Ball, supra note 87 at 6-28-6-29.

96 England, Wood & Christie, supra note 84 at para. 7.714. See also Waxman v. Waxman, [2002] O.J. No. 2528 P1350-65, (2002) 25 B.L.R.
(3d) 1 (Sup. Ct.), rev'd on other grounds [2004] O.J. No. 1765, (2004) 2 B.L.R. (4th) 1 (C.A.) (QL). The classic British case is, of course,
Lord Denning's reasons in Lloyd's Bank v. Bundy, [1975] 1 Q.B. 326.

97 Susan Randall, "Judicial Attitudes Toward Arbitration and the Resurgence of Unconscionability" (2004) 52 Buffalo L. Rev. 185. See also
Russell Korobkin, "Bounded Rationality, Standard Form Contracts and Unconscionability" (2003) 70 U. Chi. L. Rev. 1203 at 1255-78
(applying a Law and Economics analysis to the doctrine of unconscionability).
                  Case 2:18-cv-01543-RAJ Document 87-2 Filed 01/04/19 Page 14 of 29
                                                                                  Page 13 of 28
                                                          33 Man. L.J. 1, *18

ground a claim of unconscionability. 98 An examination of case law reveals that some of the relevant factors that are taken
into consideration include the bargaining power of the parties, the conspicuousness of the supposedly unfair term, and the
oppressiveness and unreasonableness of the term. 99

Canadian judicial developments have oscillated between formalist acceptance of enormous power differentials between
employers and employees and greater recognition of the possibility of using unconscionability where it is genuinely warranted
to insert some modicum of reasonableness into the bargains struck between employers and employees. 100 In Wallace v.
Toronto-Dominion Bank, 101 the majority of the Ontario Court of Appeal struck a formalist note when it ruled that the
employment contract between a bank employee and his employer that limited his notice period upon termination to four weeks,
notwithstanding his long years of service, was valid. The majority found no reason to set aside what it characterized as a
straightforward and simple contract. 102 This brand of formalist thinking is emblematic of the problems I have identified in
contract law.

 [*19] In contrast, two important Supreme Court of Canada decisions that have articulated a broader interpretation of
unconscionability are Machtinger v. H.O.J. Industries Ltd. and Wallace v. United Grain Growers Ltd. 103 In Machtinger, the
majority of the Supreme Court of Canada, in a decision written by Justice Iacobucci, held that where an employment contract
between a car dealership and certain employees provided a notice period that failed to comply with the minimum notice
required by employment standards legislation, because the employer attempted to contract out of employment standards
legislation, the parties will be deemed to have failed to rebut the common law principles of reasonable notice. By imposing the
longer period required by common law rules, where an employer drafted a contract that violated employment standards
legislation, the majority held that employers would be encouraged to refrain from undermining employment standards
legislation by drafting contracts that violated these laws. 104 In a concurring judgment, Justice McLachlin, as she then was,
reached the same conclusion but would have found that the intention of the parties is irrelevant with respect to implied
contractual terms which are questions of law, rather than fact. 105 Consequently, where it is necessary for a term to be implied,
she held that it ought to be done and she found that a reasonable notice period for termination, given modern socio-economic
conditions, was clearly a necessary incident for this class of contract. 106

In Wallace, the majority of the Supreme Court, again in a judgment written by Justice lacobucci, held that inducements made to
a middle aged employee regarding permanent job security should he agree to work as an expert salesperson for the employer
with respect a specialized piece of equipment could be taken into consideration in determining the relevant notice period when




98Meadows, supra note 85 at 742-3; Samuel A. Marcosson, "Who is 'Us' and Who is 'Them' -- Common Threads and the Discriminatory
Cut-off of Health Care Benefits for AIDS under ERISA and the Americans with Disabilities Act" (1994) 44 Am. U.L. Rev. 361 at 389-90.

99 Carter v. Exxon Co. USA, 177 F.3d 197 at 207 (3d Cir. 1999). See also Daniel D. Barnhizer, "Inequality of Bargaining Power" (2005) 76
U. Colo. L. Rev. 139 at 201.

100   Ball, supra note 87 at 6-30.
101   [1983] O.J. No. 2969, 41 O.R. (2d) 161 (C.A.).

102   Ibid. at para. 56.

103 Machtinger v. H.O.J. Industries Ltd., [1992] 1 S.C.R. 986, (1992), 91 D.L.R. (4th) 491 (QL) [Machtinger cited to S.C.R.]; Wallace v.
United Grain Growers Ltd., [1997] 3 S.C.R. 701, (1997) 152 D.L.R. (4th) 1 (Lexis) [Wallace cited to D.L.R.]. For an older critique of case
law in this area, see Etherington, "Enforcement", infra note 117.

104   Machtinger, ibid. at 996-1005.

105   Ibid. at 1007-10.

106   Ibid. at 1011-12.
                  Case 2:18-cv-01543-RAJ Document 87-2 Filed 01/04/19 Page 15 of 29
                                                                                  Page 14 of 28
                                                           33 Man. L.J. 1, *19

he was subsequently dismissed without cause after fourteen years of service. 107 The majority acknowledged the power
imbalance inherent in the contract of employment. 108 It therefore held that the trial judge acted appropriately in awarding a
generous twenty-four months' salary in lieu of notice, in light of the inducements that were [*20] made. 109 In a dissenting
judgement, Justice McLachlin, as she then was, joined by Justices L'Heureux-Dube and La Forest, would have found that the
law has evolved to establish an implied duty of good faith in the termination of employment. 110 These welcome rulings
suggest that Canadian jurisprudence has moved toward a more expansive reading of unconscionability. I would argue that
workers with disabilities will benefit where courts accord a broader interpretation to unconscionability. Yet the hierarchical
nature of the workplace means that such a doctrine inevitably can only have a limited impact on addressing the power
imbalances that are constitutive of the workplace.

In the United States, employment at will emerged as the standard doctrine and it has allowed an employer to fire an employee
for almost any reason. While there are some prohibited exceptions such as discrimination on the basis of various grounds
including race, gender and disability (as protected in civil rights legislation), the firing of whistleblowers or those who refuse to
engage in criminal acts ordered by the employers, or the firing of those who pursue their statutory rights such as filing a
workers' compensation claim, 111 an employer in the United States essentially has complete freedom with respect to hiring
and firing. 112 Indeed, the concept of freedom of contract was even used to exempt employers from liability for injuries to
servants caused by fellow servants. 113

In the Canadian context, the employment relationship has historically imposed a duty of good faith, fidelity, and obedience on
the employee toward his or her employer. The employer was granted unilateral control over the servant's labour and thereby
institutionalized an asymmetrical power dynamic between the parties. [*21] Employment contracts were typically brief,
allowing courts to interpret the sizable gaps with the status-oriented class stratified feudal origins of employment contracts in
mind. An employee who was dismissed was limited to the loss of remuneration and benefits associated with the notice period
and few Canadian jurisdictions have adopted legislation prohibiting unfair dismissal. 114 It is true that under common law
principles, an employee who is terminated without cause is typically entitled either to reasonable notice or damages consisting
of a severance payment for failure to give reasonable notice. 115 In practice, the situation is even graver as only a tiny fraction


107 Wallace, supra note 103 at paras. 80-109. See also David Doorey, "Employer 'Bullying': Implied Duties of Fair Dealing in Canadian
Employment Contracts" (2005), 30 Queen's L.J. 500 (discussing how employer bullying may be seen as repudiation by breach of
employment contract in Canadian law).

108   Wallace, ibid. at para. 90-92.

109   Ibid. at para. 87.

110   Ibid. at para. 135-36.

111James E. Macdonald & Caryn Beck-Dudley, "A Natural Law Defence to the Employment-at-Will Question: A Response to Richard
Epstein" (2001) 38 Am. Bus. L.J. 363 at 371 at notes 43-45.

112 Richard A. Mann, et al., "Starting from Scratch: A Lawyer's Guide to Representing a Start-Up Company" (2004) 56 Ark. L. Rev. 773 at
810-11. See the classic case, Payne v. Western & A. R.R. Co., 81 Tenn. 507 (1884), overruled on other grounds by Hutton v. Watters, 132
Tenn. 527 (1915) (commenting that "[a]ll may dismiss their employes [sic] at will, be they many or few, for good cause, for no cause or even
for cause morally wrong, without being guilty thereby of legal wrong" at 519-20). See also Richard M. Fischl. "'A Domain into which the
King's Writ Does Not Seek to Run': Workplace Justice in the Shadow of Employment-at-Will" in Conaghan, Fischl & Klare, Labour, supra
note 12, 253 at 259-61; William R. Corbett, "The Need for a Revitalized Common Law of the Workplace" (2003) 69 Brooklyn L. Rev. 91 at
124-35. The single exception is Montana. See J. Wilson Parker, "At-Will Employment and the Common Law: A Modest Proposal to De-
Marginalize Employment Law" (1995) 81 Iowa L. Rev. 347 at 371-73. However, Parker makes clear that the Montana legislation was
enacted at the behest of employers to curb excessive pro-worker jury awards.

113Joseph Slater, "The Rise of Master-Servant and the Fall of Master Narrative: A Review of Labor Lawin America", Book Review of Labor
Lawin America edited by Christopher L. Tomlins & Andrew J. King (1994) 15 Berkely J. Emp. & Lab. L. 141 at 152.

114Judy Fudge, "New Wine into Old Bottles? Updating Legal Forms to Reflect Changing Employment Norms" (1999) 33 U.B.C. L. Rev.
129 at 134-35; Judy Fudge, "The Limits of Good Faith in the Contract of Employment: From Addis to Vorvis to Wallace and Back Again"
                  Case 2:18-cv-01543-RAJ Document 87-2 Filed 01/04/19 Page 16 of 29
                                                                                  Page 15 of 28
                                                             33 Man. L.J. 1, *21

of employees, primarily well paid professionals, are able to exercise their legal rights because of the high costs of litigation.
Most employees are, therefore, limited to the period set out in provincial employment standards legislation. 116 Indeed,
Etherington observes that most non-unionized employees are unaware that they are entitled to a common law principle of
reasonable notice and many would assume that they may, as in the United States, be dismissed at will by their employer. 117
Employees in Canada are also typically required to mitigate the damages they claim by seeking other employment. 118 All of
these conditions leave employees with disabilities, who in some cases may require accommodations in the workplace and in
general have difficulty entering the labour market in the first place, particularly vulnerable where there is no union in the
workplace, which is the situation for most workers in Canada.

B. Property Law

Property law also remains a source of marginalization for workers. As the legal realist Felix Cohen acidly remarked, "property
is a function of inequality." 119 Property rights in revenue-generating property such as a business amount in effect [*22] to a
legal right to tax the future social product of the revenue generating property. 120 Workers without ownership of essential
goods such as food and lodging that they require for survival must exchange their wage-labour to those who effectively
exercise sovereign power over them in order to acquire these essential goods. 121 In contrast, wealthy property owners are in a
stronger position to set the terms of bargaining with workers. 122 Consequently, rules in property law directly impact on the
determination of contracts between parties inevitably shaped by different endowments of property. The enormous inequalities
in wealth that is a feature of both Canadian and American society thereby suggest that property law doctrine cannot be
coherently derived from a set of abstract principles. 123 It inherently implicates the resolution of moral and philosophical
questions and policy making as an essential part of determining competing and conflicting property law claims. 124 This also
offers hope that property law doctrine may be reworked to achieve social justice for workers with disabilities.

An illustration may enhance an understanding of the contradictions contained in property law. Legal regulations governing
employment law typically require constant loyalty and performance, at the pain of dismissal, from workers yet, according to the
United States Supreme Court decision in First National Maintenance Corp. v. N.L.R.B., they fail to prevent a unionized
employer from closing a part of its workplace, property that it controls, or even refusing to bargain with its unionized workers




(2007), 32 Queen's L.J. 529 at paras. 1, 9 (QL); Ball "Canadian", supra note 87 at para. 5:30. See also Simon Deakin, "The Many Futures of
the Contract of Employment" in Conaghan, Fischl & Klare, supra note 12, 177 at 187.

115 Robert C. Bird & Darren Charters, "Good Faith and Wrongful Termination in Canada and the United States: A Comparative and
Relational Inquiry" (2004) 41 Am. Bus. L.J. 205 at 205.

116On the issue of the costs of litigation, see A. Edward Aust, et al., Executive Employment Law, looseleaf (Markham, Ontario, LexisNexis
Canada, 1993) at para. 13.8.
117Brian Etherington, "The Enforcement of Harsh Termination Provisions in Personal Employment Contracts: The Rebirth of Freedom of
Contract in Ontario" (1990) 35 McGill L.J. 459 at 468 [Etherington, "Enforcement"].

118   Bardal v. The Globe and Mail (1960), 24 D.L.R (2d) 140 at 145, [1960] O.W.N. 253 (H.C.J.) [Bardal].

119   Cohen, "Transcendental", supra note 22 at 816.

120   Singer, "Legal", supra note 6 at 488.
121   Morris Cohen, "Property and Sovereignty" (1927) 13 Cornell L.Q. 8 at 12.

122   Singer, "Legal", supra note 6 at 489.

123For instance, restrictions on picketing during a strike implicate an owner's property rights but also significantly affect contractual rights.
See ibid. at 492 (discussing picketing injunctions).

124   Ibid. at 490-91.
                  Case 2:18-cv-01543-RAJ Document 87-2 Filed 01/04/19 Page 17 of 29
                                                                                  Page 16 of 28
                                                            33 Man. L.J. 1, *22

over the closure. 125 In First National, the majority of the Court, in an opinion by Justice Blackmun, held that an employer's
decision to dismiss nursing home employees for economic reasons did not count as part of the definition of "terms and
conditions" under section 8(d) of the NLRA with respect to which Congress mandates bargaining by an appropriately certified
bargaining unit. The majority concluded that the potential harm of such a broad definition to the employer's requirements to
operate freely in making decisions to shut down a component of its operations for purely economic, as opposed to anti-union,
reasons outweighed any incremental benefit that might accrue to the union by participation in such a decision. 126 In dissent,
Justice Brennan, joined by Justice Marshall, held that negotiations over plant closings could well result in a greater flow of
 [*23] information and an agreement that might benefit both labour and management. Therefore, the dissent held that there
ought to be a rebuttable presumption that employers have a duty to bargain over the partial closure of an operation. 127

Plant closings have only intensified in recent years as manufacturing jobs leave the high wage markets of the United States and
Canada for cheaper locations abroad, rendering the majority decision in First National that much more troubling. 128 Yet what
is clear is that this was by no means a decision that explicitly followed from the terms of the statute. The notoriously
convoluted and ambiguous NLRA can be interpreted either narrowly or broadly depending on the priorities of the court that is
shaping the decision. Indeed, the Supreme Court of Canada took a very different approach when a majority of the Court,
speaking through Justice Gonthier, upheld a decision of the Ontario Labour Relations Board which concluded that the
employer had failed to bargain in good faith when it failed to disclose during negotiations an impending decision to close the
plant. 129 Again, this suggests that boards and courts can reach different decisions in interpreting and regulating property
rights. It also suggests that workers are marginalized by their lack of control over the workplace, including the very real risk
that the workplace may simply be shut down and moved outside the jurisdiction.

Moreover, worker input and creativity into the management of the firm have been co-opted and appropriated primarily when it
facilitates greater profitability but is largely discredited and ignored when it threatens the bottom line of maximizing profits.
130 The notion of a property right in social assistance payments has received, [*24] at best, only tenuous acceptance in legal




125 See, e.g., First National Maintenance Corp. v. NLRB 452 U.S. 666 (1981) [First National]; Robert A. Gorman, "The Negligible Impact of
the National Labor Relations Act on Managerial Decisions to Close or Relocate" (1984) 58 Tul. L. Rev. 1354.

126   First National, ibid. at 686.

127   Ibid. at 690-91.

128Terry Collingsworth, "Resurrecting the National Labor Relations Act--Plant Closings and Runaway Shops in a Global Economy" (1993)
14 Berkeley J. Emp. & Lab. L. 72 at 99-104.

129  International Woodworkers of America, Local 2-69 v. Consolidated-Bathurst Packaging Ltd., [1990] 1 S.C.R. 282, [1990] S.C.J. No. 20
(QL). Note that the long appeals of the OLRB decision were not on the substantive issue but on the question of whether the rules of natural
justice were breached by the conduct of the OLRB in holding a second meeting with a large number of Board members present. Furthermore,
it should be understood that employers in Canadian jurisdictions, such as Ontario, have the right to shut down their operations where there is
no anti-union animus-a rather slippery distinction. For the latest example of the Court's jurisprudence on this issue see Plourde v. Wal-Mart
Canada Corp., 2009 SCC 54 (upholding Wal-Mart's right to close store). This decision was released just as this article was going to press.

130 See generally James Rinehart, "Appropriating Workers' Knowledge: Quality Control Circles at a General Motors Plant" (1984) 14 Stud.
Pol. Econ. 75 for a classic account. For more recent accounts of workers' consciousness on the workplace floor, see John E. Baugher, "Caught
in the Middle? Worker Identity under New Participatory Roles" (2003) 18 Soc. F. 417 at 431 (discussing worker resistance strategies in
context of employer attempts to appropriate workers' knowledge at Louisiana GM plant); James W. Rinehart, The Tyranny of Work:
Alienation and the Labour Process, 4th ed., Toronto: Harcourt Canada, 2001) at 160-63 (discussing exploitative aspects of participatory
teams at Ingersoll, Ontario auto assembly plant); Bob Russell, "Rival Paradigms at Work: Work Reorganization and Labor Force Impacts in a
Staple Industry" (1997) 34 Can. Rev. Soc. & Anthrop. 25 at 49 (concluding that new processes led to increased labour for workforce rather
than increased skills); Irene Padavic, "Laboring under Uncertainty: Identity Renegotiation among Contingent Workers" (2005) 28 Symbolic
                  Case 2:18-cv-01543-RAJ Document 87-2 Filed 01/04/19 Page 18 of 29
                                                                                  Page 17 of 28
                                                             33 Man. L.J. 1, *24

scholarship. 131 Given the importance of the inclusion of accessibility features, such as strong and enforceable building codes,
in property law for people with disabilities, this is all the more true for people with disabilities. Legal rules that empowered
greater worker control over the workplace are one effective strategy to encourage larger developments in property law that
would empower workers with disabilities.

C. Analyzing Meiorin

How does the disability discrimination jurisprudence regulate workers with disabilities? A critical reading of the Supreme
Court of Canada decision in Meiorin, a gender discrimination case, has direct relevance to disability discrimination. 132 The
Supreme Court of Canada judgment should be read in light of United States jurisprudence. The ADA (Americans With
Disabilities Act) defines a person with a disability as one has a physical or mental impairment that substantially limits one or
more major life activities, has a record of such a physical or mental impairment or regarded as having such a physical or mental
impairment. 133 The United States Supreme Court has generally interpreted the ADA definition narrowly and plaintiffs
frequently falter on very basic preliminary questions such as whether the plaintiff truly qualifies as having a disability. 134
Conversely, Canadian law has accorded a very broad definition to disability. 135

 [*25] Moreover, the general civil rights legislation in the United States that prohibits race and gender discrimination, Title
VII, applies a disparate treatment test that requires an employee alleging discrimination to demonstrate intent on the part of the
employer. 136 In contrast, intent to discriminate does not form a requirement under Charter equality claims. 137 Finally, the
recent evolution of United States Supreme Court federalism doctrine has, in decisions such as Board of Trustees of the
University of Alabama v. Garrett, 138 rendered portions of the ADA unconstitutional in the context of state government
defendants. 139

In Meiorin, the Court considered whether the adoption of an aerobic fitness standard for forest firefighters violated the equality
rights of women under s. 13 of the British Columbia Human Rights Code. 140 An arbitrator had found that the grievor's rights
pursuant to s. 13 had in fact been violated because women were far less likely to be able to meet the standard and there was no
evidence that the aerobic standard was necessary in order to perform safely as a firefighter. 141 The British Columbia Court of

Interaction 111 (discussing psychological responses of a sample of American contingent workers to marginalization and exploitation). For an
interesting Australian account, see Richard Dunford & Peter McGraw, "Quality Circles in the Manufacturing Industry" in Evan Willis, ed.,
Technology and the Labour Process. Australasian Case Studies (Sydney: Allen & Unwin, 1988) 81 at 81-95.

131
  But see William H. Simon, "The Invention and Reinvention of Welfare Rights" (1985) 44 Md. L. Rev. 1 for an account of earlier
American debates on welfare rights before the current welfare reform movement gained hegemony.

132 British Columbia (Public Service Employee Relations Commission) v. BCGSEU (Meiorin Grievance) [1999] 3 S.C.R. 3, (1999) 176
D.L.R. (4th) 1 (QL) [Meiorin cited to S.C.R.]

133   Ruth Colker, The Law of Disability Discrimination, 6th ed. (Newark: LexisNexis, 2007) at 39.

134 See, e.g., Sutton v. United Air Lines, 119 S. Ct. 2139 (1999) [Sutton] (petitioners with severe myopia correctable through use of glasses
did not have substantial limitations as to qualify under the ADA); Murphy v. United Parcel Service, 119 S. Ct. 2133 (1999) [Murphy]
(petitioner commercial driver with hypertension did not constitute a substantial limitation as to qualify under the ADA); Albertsons, Inc. v.
Kirkingburg, 119 S. Ct. 2162 (1999) [Albertsons] (truck driver's visual impairment did not constitute a substantial limitation as to qualify
under the ADA). For a more recent ruling, see, e.g., Toyota Motor Mfg., Kentucky Inc. v. Williams, 534 U.S. 184 (2002) [Toyota] (worker
with carpal tunnel syndrome and tendonitis did not have such a substantial limitation as to qualify under the ADA). An excellent overview
may be found in Wayne T. Oakes, Perspectives on Disability, Discrimination, Accommodations and Law (New York: LFB Scholarly
Publishing, 2005) at 94-124.

135   Lynk, "Disability", supra note 80.

136 Linda H. Krieger, "The Content of Our Categories: A Cognitive Bias Approach to Discrimination and Equal Employment Opportunity"
(1995) 47 Stan. L. Rev, 1161 at 1168 (noting that "[u]nder existing law, the disparate treatment plaintiff, whether proceeding under Title VII
or under 42 U.S.C. sections 1981 or 1983, must prove not only that she was treated differently, but that such treatment was caused by
purposeful or intentional discrimination."). For a recent discussion, see Kelly C. Timmons, "Accommodating Misconduct under the
Americans with Disabilities Act" (2005) 57 Fla. L. Rev. 187 at 194.
                   Case 2:18-cv-01543-RAJ Document 87-2 Filed 01/04/19 Page 19 of 29
                                                                                   Page 18 of 28
                                                                  33 Man. L.J. 1, *25

Appeal allowed the province's appeal from this decision and ruled that since there was an issue of safety and the grievor had
been individually tested, the arbitrator's decision ought to be quashed. 142 The Supreme Court, in a judgment by Justice
McLachlin, as she then was, concluded that the standard, in fact, violated the Human Rights Code. The Court allowed the
grievor's [*26] appeal and ordered that she be reinstated. 143 In this decision, like the Supreme Court of Canada ruling in
Eldridge 144 before it, the Supreme Court implicitly acknowledged elements of the social model of disablement by accepting
that analysis must be shifted from accommodating individuals with disabilities as exceptions to the rule to challenging the way
in which standards arbitrarily discriminate against people with disabilities. 145

McLachlin J. set out a new three part test to replace the confusing distinction in Canadian human rights law between direct and
adverse effect discrimination when evaluating whether an employer's standard constitutes a bona fide occupational
requirement. 146 In essence, adverse effect discrimination doctrine had traditionally not permitted a defense that the standard
in question was a bona fide occupational requirement. It rather directly considered whether the duty to accommodate the
individual was an accommodation that did not constitute undue hardship on the employer. Conversely, direct discrimination
doctrine only permitted an examination of the bona fide occupational requirement and imposed no duty to accommodate on the
employer at all. 147 Therefore, many remedies turned on arbitrary distinctions that depended on whether a particular act was
classified as direct or indirect discrimination. For example, a workplace rule imposing a mandatory pregnancy test could be
characterized as a regulation directly discriminating against women or a neutral rule, which adversely affected women. 148
Under the previous regime, one therefore could have the absurd situation whereby an employer had a perverse incentive to
argue that an ostensibly discriminatory rule, such as a height requirement for certain professions, constituted direct
discrimination, was a bona fide occupational requirement and therefore it did not have to accommodate the employee at all.
149


The first branch of the new test requires an employer to demonstrate that it adopted the standard for a purpose rationally
connected to job performance. The second branch requires the employer to show that the employer adopted the standard in an
honest and good faith belief that it was necessary for the fulfillment of that purpose. Finally, the third branch requires that the
employer demonstrate that the standard is reasonably necessary to accomplish that work related purpose. In order to meet the



137Colleen Sheppard, "Of Forest Fires and Systemic Discrimination: A Review of British Columbia (Public Service Employee Relations
Commission) v. B.C.G.S.E.U.", Case Comment (2001) 46 McGill L.J. 533 at 544 [Sheppard, "Of"].

138   531 U.S. 356 (2001) [Garrett].

139   Ibid.
140   [R.S.B.C. 1996] c. 210. Section 13(1) states that:

        A person must not

        (a) refuse to employ or refuse to continue to employ a person, or

        (b) discriminate against a person regarding employment or any term or condition of employment because of the race, colour, ancestry,
        place of origin, political belief, religion, marital status, family status, physical or mental disability, sex, sexual orientation or age of that
        person or because that person has been convicted of a criminal or summary conviction offence that is unrelated to the employment or to
        the intended employment of that person.

141   Meiorin, supra note 132 at 13.

142   Ibid. at 13-14.

143   Ibid. at 44-45.

144 Eldridge, supra note 71 (holding failure to provide sign language interpretation to Deaf hospital patients violated the s. 15 of the
Charter).

145   Meiorin, supra note 132 at 24-25.

146   Ibid. at 32-33.
                  Case 2:18-cv-01543-RAJ Document 87-2 Filed 01/04/19 Page 20 of 29
                                                                                  Page 19 of 28
                                                             33 Man. L.J. 1, *26

final branch of the test, an employer must show that it is [*27] impossible to accommodate employees with the characteristic
of the claimant challenging the standard without experiencing undue hardship. 150

The Court also identified six key questions that ought to be explored as one moves through the process of determining whether
an employer has fulfilled its duty in any particular case, be it a gender or disability discrimination case. First, one must consider
whether the employer has investigated alternative approaches that do not have a discriminatory effect, such as individual
testing against a more sensitive standard. Second, if alternative standards were investigated and found to be capable of fulfilling
the employer's goals, one must determine why they were not implemented. Third, one must ask if it is necessary that all
employees meet the standard or if standards that reflect group or individual differences could still allow the employer to
accomplish its legitimate goals. Fourth, one must explore whether there is a way to do the job that is less discriminatory while
still achieving the employer's purpose. Fifth, one must consider whether the standard is appropriately designed so that the
desired qualification is attained without placing an undue burden on the person or group to whom the standard applies. Finally,
one analyzes whether other parties, such as the employees and any union, who are obliged to assist in the search for possible
accommodations have fulfilled their roles. 151

There is no question that the development of this new test was a positive step forward that merits praise and has potentially
positive implications for workers with disabilities. It is a partial acknowledgement of the social model of disablement by the
highest judicial authorities. It legitimates the idea of challenging barriers rather than changing atypical individuals to better fit
into existing structures. Such a transformation of legal discourse and the regulatory structure to more seriously address an
outlook of substantive equality is most welcome. 152 The concept of the "normal" worker is no longer always valorized as the
standard that workers with disabilities must endeavour to approximate, with or without accommodation.

For all its supposedly transformative language and the advances that Meiorin made in abolishing the distinction between
adverse and direct discrimination, however, the Supreme Court has remained "remedially timid". 153 Workers must still
pursue individual complaints of discrimination through a complicated, bureaucratic [*28] and backlogged human rights
system. 154 Despite gestures towards acknowledging the structural dimensions of the problem, one still detects the implication
that such human rights complaints are regarded as anomalous in an otherwise fair and rational system. Instead, they reflect
individual prejudices rather than systemic problems and can be solved on a case-by-case basis. This reveals an emphasis on
individualist and reactive remedies as opposed to institutional change. 155 Its limitation also underscores the direction for



147   Sheppard, "Of", supra note 137 at 537-40.

148   Meiorin, supra note 132 at 18-19.

149   Sheppard "Of", supra note 137 at 539.

150   Meiorin, supra note 132 at 32-33.

151   Ibid. at 36-37.

152   See generally Denise Reaume, "Discrimination and Dignity" (2003) 63 La. L. Rev. 645 (discussing substantive equality).

153Dianne Pothier, "Legal Developments in the Supreme Court of Canada Regarding Disability" in Dianne Pothier & Richard Devlin, eds.,
Critical Disability Theory. Essays in Philosophy, Politics, Policy and Law (Vancouver: University of British Columbia Press, 2006) 305 at
316 [Pothier, "Legal"].
154Brian Etherington, "Promises, Promises: Notes on Diversity and Access to Justice" (2000) 26 Queen's L.J. 43 at para. 15-16 [Etherington,
"Promises"]. See also Ian B. McKenna, "Legal Rights for Persons with Disabilities in Canada: Can the Impasse Be Resolved?" (1997-1998)
29 Ottawa L. Rev. 153 at paras. 49-51.

155 See Isabel Grant & Judith Mosoff. "Hearing Claims of Inequality: Eldridge v. British Columbia (A.G.)" (1998) 10 C.J.W.L. 229 at 274.
For a perceptive critique, see generally Colleen Sheppard, "Equality Rights and Institutional Change: Insights from Canada and the United
States" (1998) 15 Ariz. J. Int'l & Comp. L. 143 [Sheppard, "Equality"]. It is true that these critiques predate the Supreme Court of Canada
decision in Meiorin. However, I believe it is clear that the Supreme Court has been reluctant to pursue systemic remedies that would address
widespread discrimination.
                  Case 2:18-cv-01543-RAJ Document 87-2 Filed 01/04/19 Page 21 of 29
                                                                                  Page 20 of 28
                                                            33 Man. L.J. 1, *28

future change that is so badly needed: greater worker control of the day to day workplace. Such a strategy can result in real
gains for workers with disabilities. I should stress that this does not necessarily mean that accommodation costs would be paid
entirely by the employer. A range of options would be available that would allow the different stakeholders, such as
government, the employer, and, where applicable, even unions to equitably share the costs. In many cases, it would not
necessarily be the case that the employer would be funding the majority of the costs.

Another important dimension is that while Meiorin certainly has implications for workers with disabilities, the actual
application was in the context of gender discrimination. 156 Very large numbers of people with disabilities remain outside the
labour market in both Canada and the United States and pernicious attitudes and stereotyping about the capabilities of people
with disabilities remain widespread. Consequently, it does not automatically follow that the Meiorin test will be applied in the
less well-established and more complex area of disability rights. While there are grounds for optimism, the application of
doctrine to challenge standards and work practices involving a completely different set of individuals with their own history,
experiences and claims will necessarily involve complex articulations on the part of decision makers in any jurisdiction.

One specific difficulty is finding appropriate comparator groups. People with specific disabilities, unlike women, are often an
extremely small segment of the population and formulating an appropriate comparator group can be challenging. It is also
essential that the comparison does not encourage the decision maker to interpret the standard from the perspective of how well
the disabled person fits [*29] within an able bodied standard. 157 This is no hypothetical quibble. In Supreme Court of
Canada decisions such as Granovsky v. Canada (Minister of Employment and Immigration), 158 and Auton, 159 the use of
inappropriate comparator groups has been a sticking point and led to problematic decisions with negative impacts for people
with disabilities in both cases. Claimants have not been able to choose their comparator group in framing constitutional
arguments, much to their prejudice.

Moreover, the framework established by Meiorin is inherently limited because it only addresses standards that are created by
employers. 160 Many barriers, from transportation to attendant services, may be outside the purview of the employer yet be just
as serious in precluding or limiting a disabled worker in employment. Only addressing one component of a multifaceted and
interlocking series of problems that may arise in many different sectors cannot sustain substantive disability rights. This
dilemma suggests the need for comprehensive disability supports across a person's lifetime, decoupled from an individual's
labour market status. The costs would have to be borne by a variety of organizations including government, employers and, to
some limited extent, perhaps disabled users as well. Complex and appropriate legal regulation will have to be crafted to
intelligently design such supports in an effective manner.

IV. UNDERSTANDING REASONABLE ACCOMMODATION

The very term, "reasonable accommodation", widely used as the standard in determining whether equality has been achieved in
disability law, 161 suggests that equality for people with disabilities must be measured against the existing workplace. The
normal worker, a white male able-bodied individual, is taken as the implicit standard that people with disabilities and others
with less social power must always meet in order to demonstrate merit and their worthiness for inclusion into mainstream



156   Meiorin, supra note 132.

157   Pothier, "Legal", supra note 153 at 313-14.

158   [2000] 1 S.C.R. 703, 2000 SCC 28 (QL) [Granovsky].

159   See supra notes 63-71, and accompanying text.

160   See Meiorin, supra note 132 at 32-33.

161 See Samuel R. Bagenstos, "The Supreme Court, the Americans with Disabilities Act, and Rational Discrimination" (2004) 55 Ala. L. Rev.
923 at 948 (observing that "[t]he centrality of 'reasonable accommodation' to the ADA's nondiscrimination scheme sends the message that
disability is different from other forbidden classifications precisely because it is often relevant to one's ability to do the job") [Bagenstos,
"Supreme"]; M. David Lepofsky, "The Charter's Guarantee of Equality to People with Disabilities - How Well Is It Working?" (1998) 16
Windsor Y.B. Access Just. 155 at 165-66.
                  Case 2:18-cv-01543-RAJ Document 87-2 Filed 01/04/19 Page 22 of 29
                                                                                  Page 21 of 28
                                                          33 Man. L.J. 1, *29

society. 162 As discussed above, after the landmark Supreme Court of Canada decision in Meiorin, there is a modicum of
transformation of existing [*30] standards that are challenged as discriminatory. 163 The American policy debates, however,
are dramatically different and merit exploration. Many American commentators and jurists are accustomed to consider equality
in terms of racial distinctions, i.e., equality between otherwise identical individuals. They have not been able to grasp the
meaning of reasonable accommodation of workers with disabilities. Instead, they have regarded requests for reasonable
accommodation under the ADA as equivalent to improper requests for affirmative action or even a redistributionist benefits
scheme for people with disabilities merely because they go beyond requesting identical treatment. 164

A brief account of Title I of the ADA is warranted. Title I of the ADA covers employment. It requires employers to make
reasonable accommodations to the known physical or mental limitations of an otherwise qualified individual with a disability
unless the employer can demonstrate that the accommodation would impose an undue hardship on the operation of the
business. Possible accommodations specifically identified by the ADA could include making existing employee facilities
accessible; job restructuring; part-time or modified work schedules; reassignment to a vacant position; acquisition or
modification of equipment or devices; appropriate adjustment or modifications of examinations, training materials or policies;
and the provision of qualified readers or interpreters. 165 It thus goes beyond conventional forms of equality in demanding that
particular individuals have their disability-related needs met by the employer.

Whereas conventional civil rights legislation is based on the principle that similarly situated people ought to be treated
similarly, Samuel Isaacaroff and Justin Nelson maintain that the concept of reasonable accommodation as set out in the ADA
"starts this unique statutory inquiry with the claim that differently situated persons should be treated differently." 166 Perhaps
this misunderstanding of the purposes of the ADA is not all that surprising given that claims of disability discrimination are not
entitled to a higher standard of review under American constitutional law. 167 Even Canadian scholars, who have little reason
to confuse the [*31] issue given the constitutional protection granted to affirmative action or employment equity policies for
disadvantaged groups in s. 15(2) of the Charter, 168 have occasionally conflated the duty to accommodate and affirmative
action. 169

However, a closer examination reveals that these analogies simply fail. In the important Supreme Court employment law
decision, US Airways, Inc. v. Barnett, 170 for instance, the Court considered the plaintiff's argument that he ought to be
exempted from the employer-imposed seniority system in operation at the employer as a disability accommodation pursuant to
the ADA because, as a direct consequence of a back injury that precluded the plaintiff from doing strenuous physical labour,


162For an early perceptive critique, see Shelagh Day & Gwen Brodsky, "The Duty to Accommodate: Who Will Benefit?" (1996) 75 Can. Bar
Rev. 433.

163   See supra notes 94-121 and accompanying text.

164Samuel R. Bagenstos, "'Rational Discrimination', Accommodation, and the Politics of (Disability) Civil Rights" (2003) 89 Va. L. Rev.
825 at 862 [Bagenstos, "Rational"]; Carlos A. Ball, "Preferential Treatment and Reasonable Accommodation under the Americans with
Disabilities Act" (2004) 55 Ala. L. Rev. 951 at 966-67; Matthew Diller, "Judicial Backlash, the ADA and the Civil Rights Model" (2000) 21
Berkeley J. Emp. & Lab. L. 19 at 43-47.

165   42 U.S.C. §§ 12101-213, § 12111(9) (1990).

166Samuel Issacharoff & Justin Nelson, "Discrimination with a Difference: Can Employment Discrimination Law Accommodate the
Americans with Disabilities Act?" (2001) 79 N.C.L. Rev. 307 at 315.

167 See City of Cleburne v. Cleburne Living Centre, Inc., 473 U.S. 432 (1985) [Cleburne] (finding that discrimination against people with
intellectual disabilities need only be considered on the low standard of a rational basis of review)

168   Charter, supra note 64, at s. 15(2).
169See Marcia H. Rioux, "Towards a Concept of Equality of Well-Being: Overcoming the Social and Legal Construction of Inequality"
(1994) Can. J.L. & Jur. 127 at P41 (QL) [Rioux, "Towards"].

170   535 U.S. 391 (2002) [Barnett].
                  Case 2:18-cv-01543-RAJ Document 87-2 Filed 01/04/19 Page 23 of 29
                                                                                  Page 22 of 28
                                                            33 Man. L.J. 1, *31

bumping by a more senior employee would result in his unemployment. 171 The majority of the Court disappointingly ruled
that requests for a departure from the established seniority system would normally be deemed to be unreasonable
accommodations. However, the Court concluded that a plaintiff was entitled to demonstrate the existence of special
circumstances, such as the fact that the employer allowed other exceptions in its seniority system, which warranted granting
departing from the seniority system in particular cases. 172 In dissent, Justice Souter, joined by Justice Ginsburg, held that a
unilaterally created seniority system, such as the one in place at US Airways and subject to change without notice upon the
employer's whim, was not entitled to any special protection under the ADA. 173

What is particularly relevant for the analysis here is that a majority of the Court, one that has been very ambivalent about
affirmative action, 174 rejected arguments proffered by the defendant that would have created a categorical rule prohibiting
any type of accommodation that was inconsistent with the established seniority system. 175 Instead, the Court evinced a more
subtle and comprehensive understanding of equality, although still one ultimately limited by the undue hardship standard.

 [*32] Barnett underscores two key points that distinguish reasonable accommodation from affirmative action. Whereas
affirmative action is a class based remedy for past historical wrongs, reasonable accommodation in employment is based on an
individualized evaluation of the disabled employee's circumstances. It cannot be said that Mr. Barnett argued that he ought to
receive a preference in interpreting seniority rights because of a history of systemic discrimination against people with
disabilities. Rather, the request for exemption from the seniority system was based on an individualized assessment of how his
particular impairment affected his ability to perform the essential functions of his job in a specific workplace. 176 Second, a
failure to provide reasonable accommodation under the ADA in itself constitutes discrimination against people with disabilities
provided that it does not impose an undue hardship on the employer. In contrast, under Title VII, affirmative action is merely a
remedy when discrimination has already been demonstrated to have occurred in the past. A failure to provide affirmative action
is not, in itself, a civil rights violation under Title VII. 177 In the case of alleged ADA violations, an employer's current
actions, not remedies for past wrongs, are subjected to scrutiny. This illustrates that, notwithstanding the rocky experience of
the ADA before the Supreme Court, a broader form of equality was envisioned by Congress in enacting the ADA. 178

Similarly, other scholarship has erected a hierarchy of rights by distinguishing reasonable accommodation of workers with
disabilities from the earlier civil rights that prohibited race and gender discrimination in employment. The main argument is
that traditional civil rights legislation 179 may be interpreted as expanding the economic pie by efficiently perfecting the
market through stigmatizing irrational racial discrimination that unjustly robs employers and society of potential talent and




171   Ball "Preferential", supra note 164 at 957.

172   Barnett, supra note 170 at 405-06.

173 Ibid. at 420-23. In another dissent reflecting the polar opposite view, Justice Scalia, joined by Justice Thomas, held that departures from
neutral rules under seniority systems could not be reasonable accommodations. See ibid. at 411-20.

174 See Grutter v. Bollinger, 539 U.S. 306 (2003) (narrowly upholding 5-4 University of Michigan Law School affirmative action program);
Gratz v. Bollinger, 539 U.S. 244 (2003) (narrowly striking down 5-4 University of Michigan's College of Literature, Science and the Arts
affirmative action program).

175   Ball "Preferential", supra note 164 at 973.

176   See ibid. at 974-76.

177   Ibid. at 977-79.

178   Ibid. at 977-81.

179  However, note that some scholars would also be critical of certain aspects of traditional civil rights jurisprudence such as rational or
statistical discrimination against racial minorities or women and also see rational discrimination as illegitimate as a duty to accommodate. See
Bagenstos, "'Rational'", supra note 164 at 871 (discussing Kelman's opposition to prohibiting rational discrimination).
                  Case 2:18-cv-01543-RAJ Document 87-2 Filed 01/04/19 Page 24 of 29
                                                                                  Page 23 of 28
                                                            33 Man. L.J. 1, *32

therefore should not be subject to any sort of qualification. 180 Reasonable accommodations, on the other hand, ought to be
seen as merely a claim to redistribute public resources and therefore subject to evaluation, by factoring in cost considerations
and assessing valid alternative uses of scarce public resources, in [*33] order to ensure that inefficient accommodations do not
waste resources that could be better spent on other critical social needs. 181

This view also lacks merit and betrays a narrow notion of equality. It presumes that disability accommodations may never be
efficient, even though it is entirely conceivable that certain types of disability accommodations are highly efficient in enabling
unemployed people with disabilities to leave social assistance programs and make a valuable contribution to the economy. 182
In many cases, it is a matter of what one uses as the baseline for one's analysis and comparisons. While redistribution is
enormously important as a policy goal, I would reject the idea that disability accommodation is somehow a form of
redistribution in a qualitatively different way than the duty to accommodate.

This is not to suggest there is not a significant degree of complexity in making these evaluations. In NAPE, 183 for instance,
the Supreme Court of Canada had to balance difficult and conflicting claims between women's rights under a pay equity
agreement and fiscal austerity. In my view, the Court certainly erred in finding that legislation abrogating the pay equity
agreement was saved by s. 1 of the Charter. However, by rendering the decision through s. 1, 184 the Court at least
acknowledged the Charter violation before balancing the economic impact of the decision against the equality rights at stake.
Consequently, a methodology based on a hierarchy of rights is without foundation and the skepticism towards reasonable
accommodation that pervades much American legal scholarship is entirely unwarranted.

Canadian law has generally had, at least at first glance, the merit of promoting a substantive vision of equality in interpreting
Charter rights. 185 Unlike the refusal of the United States Supreme Court to apply more than a rational basis standard of
review for interpreting statutory classifications on the basis of disability, 186 s. 15 of [*34] the Charter of course enshrines
equality for people with disabilities. 187 Accordingly, the Supreme Court of Canada, as far back as Justice McIntyre's opinion
in the first interpretation of s. 15 of the Charter, Andrews v. The Law Society of British Columbia, 188 has repeatedly




180For an earlier argument about market perfecters, see Mark Kelman, "Emerging Centrist Liberalism" (1991) 43 Fla. L. Rev. 417 at 443
[Kelman, "Emerging"].

181Mark Kelman, "Market Discrimination and Groups" (2001) 53 Stan. L. Rev. 833 at 834, 880 [Kelman, "Market"] (arguing at 880 that "[i]t
is most fruitful to see the demand for accommodation as a straightforward demand for resource distribution"). See also Bagenstos,
"'Rational'", supra note 164 at 872-73.

182Bagenstos, "Rational", ibid. at 892-93. See also Sharon Rabin-Margalioth, "Anti-Discrimination, Accommodation and Universal
Mandates--Aren't They All the Same?" (2003) 24 Berkeley J. Emp. & Lab. L. 111. A fuller discussion of this appears in Ravi Malhotra, "The
Law and Economics Tradition and Workers with Disabilities" (2007-8) 39 Ottawa L. Rev. 249.

183   NAPE, supra note 67.

184   Ibid. para 52-116.

185See, e.g. Po-Jen Yap, "Four Models of Equality" (2005) 27 Loy. L.A. Int'l & Comp. L. Rev. 63 (arguing Canadian courts espouse a
substantive model of equality)

186 Under the rational basis standard of review that applies in American constitutional jurisprudence to disability discrimination, the
government need only demonstrate that the impugned law or rule allegedly causing disparate treatment has some legitimate governmental
purpose to avoid a liability of the Equal Protection Clause. See Garrett, supra note 138 at 366-67.

187   Charter, supra note 64 at s. 15.

188[1989] 1 S.C.R. 143, [1989] S.C.J. No. 6 (QL) [Andrews cited to S.C.R.] (ruling that citizenship requirement in the British Columbia
Barristers and Solicitors Act to be a lawyer violates section 15 of the Charter). A majority of the Court adopted Justice McIntyre's reasons
with respect to the analysis of section 15 and its relationship to s. 1, but disagreed solely on whether the legislation at issue in Andrews was
                  Case 2:18-cv-01543-RAJ Document 87-2 Filed 01/04/19 Page 25 of 29
                                                                                  Page 24 of 28
                                                               33 Man. L.J. 1, *34

enunciated its view that equality rights were not restricted to similarly situated groups. 189 Furthermore, mere oversight has
been found to be sufficient to base a claim of discrimination under s. 15, such as a failure to provide sign language
interpretation in hospitals as was litigated in the Supreme Court decision in Eldridge v. British Columbia (Attorney General).
190 This was an important development for disability rights law and this signifies the value of the principle of adverse effect

discrimination. 191 This jurisprudence can be traced back to the application of the adverse effect discrimination analysis in a
trilogy of employment law cases concerning religious discrimination claims arising from otherwise neutral workplace rules or
practices that had an adverse effect on particular religious minorities. 192

Even those decisions that ultimately ruled against disabled plaintiffs have contained language that indicates a significant
understanding of the need for a substantive vision of equality. For instance, the Supreme Court's decision in Eaton v. Brant
County Board of Education 193 evinced a clear understanding of the relationship between discrimination and the failure to
provide accommodation for people with disabilities. 194 Moreover, while ultimately upholding the placement of a public
school student with a disability (Eaton) in a segregated setting, the Court [*35] specifically rejected arguments by the
defendant school board that the placement of Eaton in a segregated setting did not amount to differential treatment for the
purposes of analysis under s. 15. 195

Consequently, reasonable accommodation in the workplace has been accorded a broad interpretation in Canadian law and has,
to a large extent, escaped being submerged in formalistic and unhelpful debates about the nature of equality. An employer is
required to engage in a four part process; (i) determining if the employee can perform his or her current job as it is; (ii) if not,
evaluating whether he or she can perform the existing job with modifications or re-bundled duties; (iii) if not, determining if he
or she can perform another job as it exists; (iv) if not, determining whether he or she can perform another job in a modified
form. Adverse effect discrimination that unintentionally harms a member of a protected group is clearly unacceptable.
Accommodation is therefore seen in law as a significant obligation on the part of the employer. This jurisprudential philosophy
is most clearly manifested in the pro-active approach of Supreme Court of Canada's decision in Meiorin. 196

Nevertheless, reasonable accommodation is subject to a defense of undue hardship. Reasonable accommodations are only
acceptable if they do not impose undue hardship and the definitions under both the ADA and Canadian human rights statutes
clearly regard cost as a major factor in evaluating whether an accommodation is undue hardship. 197 Having said that, it must



saved by s. 1. See also Marie-Adrienne Irvine, "A New Trend in Equality Jurisprudence?" (1999) 5 Appeal 54 at 56-57; Craig D. Bavis,
"Vriend v. Alberta, Law v. Canada, Ontario v. M. and H.: The Latest Steps on the Winding Path to Substantive Equality" (1999) 37 Alta. L.
Rev. 683 at 690-91.

189 Andrews, ibid. at 167, McIntyre J., dissenting, but not on this issue (commenting "a bad law will not be saved merely because it operates
equally upon those to whom it has application. Nor will a law necessarily be bad because it makes distinctions").

190   Eldridge, supra note 71.

191   Reaume, supra note 152 at 687.

192 Ont. Human Rights Commission v. Simpsons-Sears, [1985] 2 S.C.R. 536, [1985] S.C.J. No. 74 (QL); Bhinder v. Canadian National
Railway Co., [1985] 2 S.C.R. 561, [1985] S.C.J. No. 75 (QL); Alta (HRC) v. Central Alberta Dairy Pool, [1990] 2 S.C.R. 489, [1990] S.C.J.
No. 80 (QL).

193   [1997] 1 S.C.R. 241, [1996] S.C.J. No. 98 (QL) [Eaton cited to S.C.R].

194 Ibid. at para. 67 (noting "it is the failure to make reasonable accommodation, to fine-tune society so that its structures and assumptions do
not result in the relegation and banishment of disabled persons from participation, which results in discrimination against them."). See
generally Lepofsky, "Charter's", supra note 161.

195   Lepofsky, "Charter's", ibid. at 200-01.

196   Lynk, "Disability", supra note 80 at 58-61.

197   See e.g., Americans with Disabilities Act, 42 U.S.C. § 12111(10) (2000) (Lexis). It states that:
                  Case 2:18-cv-01543-RAJ Document 87-2 Filed 01/04/19 Page 26 of 29
                                                                                  Page 25 of 28
                                                               33 Man. L.J. 1, *35

be kept in mind that the reasonable accommodation principle in effect under Canadian law after the [*36] Supreme Court of
Canada decision in Meiorin, prior to the application of any defense of undue hardship, is a broad one.

The American context may be understood by analyzing the contrasting judgments of Judge Posner's decision in Vande Zande
198 and Judge Calabresi's ruling in Borkowski. 199 In Vande Zande, the Court of Appeals for the Seventh Circuit, in a ruling by

Judge Posner, upheld a ruling dismissing the plaintiff's claims that her employer, a state agency, failed to accommodate her
disability. The plaintiff was a paraplegic who requested either the provision of a computer to enable her to work at home or
reinstatement of her sick leave because of pressure ulcers that were caused by her disability. 200 She also requested that the
sink in the office cafeteria be lowered so that it was accessible to her. 201 Judge Posner ruled that in evaluating reasonable
accommodations, the cost of the requested accommodation must be proportionate to the benefit to employee or the health of the
employer. This finding, which inserts a cost-benefit analysis directly within the reasonable accommodation standard itself, was
made using rather alarmist and iconoclastic language. Judge Posner remarked that "[I]f the nation's employers have potentially
unlimited financial obligations to 43 million disabled persons, the Americans with Disabilities Act will have imposed an
indirect tax potentially greater than the national debt." 202

A second implication of this decision is the interpretation of the undue hardship defense. Judge Posner concludes that undue
hardship must consider both the financial capabilities of the employer and the benefits of the accommodation for the disabled
worker. 203 It therefore requires a plaintiff under the ADA to justify the substantive merits of the accommodation at two
separate stages: first in determining whether the request is indeed a reasonable accommodation and then again when evaluating
whether the accommodation request constitutes undue hardship. 204 Strict readings of the undue hardship defense inevitably
mean that reasonable accommodations under the ADA will be interpreted narrowly and generate fewer [*37] accommodations
than might otherwise be the case, even for those lucky plaintiffs who surmount all the other procedural and substantive hurdles
to reach the undue hardship stage.

In contrast, in Borkowski, 205 the Court of Appeals for the Second Circuit, in reasons by Judge Calabresi, held that the District
Court's judgment in favour of the defendant School District ought to be vacated. 206 The plaintiff, a school teacher, had
experienced a head injury which resulted in problems relating to memory, concentration, balance, coordination and mobility.



       In determining whether an accommodation would impose an undue hardship on a covered entity, factors to be considered include

       (i) the nature and cost of the accommodation needed under this chapter;

       (ii) the overall financial resources of the facility or facilities involved in the provision of the reasonable accommodations; the number of
       persons employed at such facility; the effect of expenses and resources, or the impact otherwise of such accommodation upon the
       operation of the facility;
       (iii) the overall financial resources of the covered entity; the overall size of the business of a covered entity with respect to the number
       of its employees; the number, type, and location of its facilities; and
       (iv) the type of operation or operations of the covered entity, including the composition, structure, and functions of the workforce of
       such entity; the geographical separateness, administrative, or fiscal relationship of the facility in question to the covered entity.

       See also Human Rights Code, R.S.O., c. H.19, s. 17(2) (QL). It states that:

       (2) No tribunal or court shall find a person incapable unless it is satisfied that the needs of the person cannot be accommodated without
       undue hardship on the person responsible for accommodating those needs, considering the cost, outside sources of funding, if any, and
       health and safety requirements, if any.

198Vande Zande v. State of Wisconsin Department of Administration, 44 F.3d 538 (7th Cir. 1995) [Vande Zande] (affirming dismissal of
ADA complaint where employee requested option to work at home as accommodation and lowering of sink in workplace kitchen).

199Borkowski v. Valley Central School District, 63 F.3d. 131 (2d. Cir. 1995) [Borkowski] (vacating judgment in favour of school district and
remanding for further consideration)

200   Vande Zande, supra note 198 at 544-45.

201   Ibid. at 545-46.
                  Case 2:18-cv-01543-RAJ Document 87-2 Filed 01/04/19 Page 27 of 29
                                                                                  Page 26 of 28
                                                             33 Man. L.J. 1, *37

207 After being denied tenure because of allegations that there were deficiencies in her performance due to her inability to
control the classroom, she brought a claim alleging discrimination on the basis of disability. 208 She argued that with the
provision of a teacher's aide, she was fully capable of performing the essential functions of her job as a library teacher and was
otherwise qualified for the position. 209 The Court held that it was possible that a reasonable jury would conclude that the
plaintiff's request was a reasonable accommodation under the law. 210 Therefore, once the plaintiff has demonstrated that
there is prima facie evidence of an effective accommodation that allows the plaintiff to perform the essential functions of the
job and that on its face would not clearly cost more than any potential benefits, the burden shifts to the employer to demonstrate
that the requested accommodation constitutes undue hardship. 211 The plaintiff's burden is not a heavy one. 212 It would
appear that a plurality of the United States Supreme Court favoured the more generous analysis enunciated in Borkowski in its
decision in Barnett, probably because the employee is unlikely to have the relevant information with respect to the financial
costs associated with the provision of accommodations. 213

At first glance, the Canadian duty to accommodate jurisprudence appears broader than its American counterpart. Lynk states
that "cost will amount to an undue hardship only if it is established to be (1) related to the accommodation; (2) provable, and
not based on surmise or speculation; and (3) so substantial that it [*38] would either change the essential nature of the
operation or substantially impact upon its financial viability." 214 Six factors are weighed in making this assessment: financial
cost, impact on any collective agreement, problems of employee morale, interchangeability of workforce and facilities, size of
the employer's operations and safety. 215 Nevertheless, the point stands that reasonable accommodation in Canadian law
remains making after-the-fact modifications to structural environments and institutions that systemically handicap people with
disabilities in their everyday lives. 216 As Lynk observes, an employee must be able to "perform the essential duties of the
existing, restructured or newly-assigned position." 217 And what of the remedy where problems of discrimination do arise?
The human rights systems across Canada, designed for compromise and education rather than an adversarial model and based
on individual complaints that necessarily fragment the analysis of structural questions of power and privilege into depoliticized




202  Ibid. at 543. For a critique, see generally Marta Russell & Ravi Malhotra, "Capitalism and Disability" in Leo Panitch and Colin Leys,
eds., A World of Contradictions: Socialist Register 2002 (Halifax: Fernwood Press) at 211-28.

203 Vande Zande, ibid. I should clarify that I do not mean to imply that this interpretation by Judge Posner is the universal interpretation of
undue hardship under the ADA.

204   Ibid. at 543.

205   Borkowski, supra note 199 (vacating judgment in favour of school district and remanding for further consideration).

206   Ibid. at 133.

207   Ibid. at 134.

208 Ibid. at 134-35. This case was technically litigated under Section 504 of the Rehabilitation Act but its jurisprudence is now interpreted
through the framework of the ADA.

209   Ibid. at 140.

210   Ibid. at 142.

211   Ibid. at 139-40.

212   Ibid. at 138.

213
  Seth D. Harris, "Re-Thinking the Economics of Discrimination: US Airways v. Barnett, the ADA and the Application of Internal Labor
Market Theory" (2003) 89 Iowa L. Rev. 123 at 125.
                     Case 2:18-cv-01543-RAJ Document 87-2 Filed 01/04/19 Page 28 of 29
                                                                                     Page 27 of 28
                                                               33 Man. L.J. 1, *38

individual assessments, have been painfully slow in dealing with such matters. 218 The question of addressing power in the
workplace would go a long way to resolving the limitations of the reasonable accommodation model.

VI. DEVELOPING THE IMPLICATIONS OF THE SOCIAL MODEL OF DISABLEMENT

As alluded to in the previous sections, a true engagement with the social model of disablement requires real and substantive
conceptual and physical control over day to day production decisions for workers with disabilities to be truly empowered. The
separation of decision making between labour and management that is enshrined through labour arbitration law principles such
as "work now, grieve later" 219 poses fundamental legal hurdles to the practical realization of the social model of disablement.

While the separation of decision making between labour and management is regarded as an established workplace norm in
contemporary Canadian and American society that has naturally existed for all time, this is an entirely misleading view. In fact,
the current institutional arrangements originate in the [*39] passage of the Wagner Act in the United States in 1935 220 as
modified by the Taft-Hartley Act of 1947, 221 the foundational American labour law statutes, and P.C. 1003, 222 an order-in-
council issued by the King government in Canada in 1944. 223 These regimes established regulatory frameworks whereby the
labour movement agreed to allow management to exercise day to day decisions over production m exchange for a degree of
protection of union rights and relatively stable bargaining conditions. Prior to this era, there in fact was a long tradition of
workers' struggles that directly challenged the authority of management to make production decisions. In industries as diverse
and significant as railway and coal, workers demanded public ownership of the industries and a large role for the workers in
their organization. The speed of the production line was frequently determined by workers' capacity to intervene from below
and halt the production of goods in response to disputes with management. 224

How is this salient for workers with disabilities? Greater control for workers means less risk of management's capacity to
divide workers over issues of substantive equality for workers with disabilities. Problems related to deskilling could be
eliminated as workers distributed assignments in a democratic manner. Consequently, conceptual and physical control by
workers should be a key criterion in evaluating the merit of proposals that purport to improve conditions for workers with
disabilities.




214   Lynk, "Disability", supra note 80 at 66.

215   Ibid. at 64.

216
  See, e.g., Holmes v. Canada (Attorney General)[1997] F.C.J. No. 577, aff'd [1999] F.C.J. No. 598 (affirming Canadian Human Rights
Commission decision to dismiss allegations by pay clerk that failure to accommodate her shoulder pain violated human rights statute).

217   Lynk, "Disability", supra note 80 at 76 (emphasis in original).

218   Etherington, "Promises", supra note 154 at para. 15-16. See also McKenna, supra note 154 at para. 49-51.

219   Ford Motor Co., 3 LA 779, (1944) (Schulman).

220James G. Pope, "Republican Moments: The Role of Direct Popular Power in the American Constitutional Order" (1990) 139 U. Pa. L.
Rev. 287 at 309. The amended version is known more commonly as the National Labor Relations Act. See 29 U.S.C. 151 (2004).

221   Nelson Lichtenstein, "Taft-Hartley: A Slave-Labor Law?" (1998) 47 Cath. U.L. Rev. 763.

222       Wartime Labour Relations Regulations, P.C. 1003, February                        17,   1944,    online:   The   Labour   Gazette
<http://socserv.mcmaster.ca/labourstudies/LearningCentre/article.php?id=506>

223   Fudge & Glasbeek, supra note 47.

224David Montgomery, Workers' Control in America: Studies in the History of Work, Technology and Labor Struggles (Cambridge:
Cambridge University Press, 1979) at 154-55.
                 Case 2:18-cv-01543-RAJ Document 87-2 Filed 01/04/19 Page 29 of 29
                                                                                 Page 28 of 28
                                                         33 Man. L.J. 1, *39

I certainly do not mean to suggest that this will solve all problems. Conflicts and discrimination will certainly remain. A
balance must of course also be struck to ensure that the interests of management, within the paradigm of greater worker control,
are addressed in a fair and equitable fashion. A workplace that is not profitable will soon be bankrupt. However, given the
numerically small number of workers with disabilities with such diverse experiences of disability that may range from
blindness to an intellectual disability and beyond in any given workplace, this approach has far greater chance of success than
an exclusive focus on disability identity and consciousness raising by disability rights activists in the workplace.

A second implication of the social model of disablement for workers with disabilities is the provision of systemic disability
supports for workers with disabilities [*40] across the lifespan that would be entirely decoupled from employment and income
status. This would involve accessibility and integration from nursery school through public schools to workplace training and
co-ops to a system of workplace accommodations rather than the very limited, fragmented and dysfunctional disability supports
provided today in Canada and the United States. It would necessitate a system to allow those injured on or off the job to obtain
the required rehabilitation and secure effective re-entry into the labour market. It would make every effort to ensure quality
well-remunerated employment for those who wanted it and guarantee that people with disabilities were not economically
penalized for leaving social assistance programs. Most fundamentally, it would provide disability supports independently of
income means testing and labour market status to ensure that the needs of the most vulnerable workers were addressed. 225 But
it would also value those with disabilities involved in productive activity and contributions to society that did not translate into
skills that were valued on the labour market. 226 Any new proposal or development must be critically assessed in light of these
criteria.

VII. CONCLUSIONS

In this article, I began by deconstructing the myth that the labour market was a self-regulating and autonomous phenomenon
before examining the implications of the social model of disablement for the regulation of the workplace. The major
implications of the social-political model of disablement for the legal regulation of workers with disabilities are two-fold. First,
the social-political model mandates democratic control of the workplace with respect to both the conceptual and physical
dimensions. Second, workers with disabilities are marginalized as subordinate and non-standard workers. Consequently,
advocates of the social-political model must advocate a system of disability supports that is decoupled from labour market
status in order to empower workers with disabilities to flourish.


The Manitoba Law Journal
Copyright (c) 2009 The Manitoba Law Journal
The Manitoba Law Journal



      End of Document




225Some policy analysts have started to make this argument. See Cameron Crawford, Improving The Odds: Employment, Disability and
Public Programs in Canada (Toronto: Roeher Institute, 2004) at 105-08. See generally Alain Supiot et al., Beyond Employment: Changes in
Work and the Future of Labour Law in Europe (Oxford; Oxford University Press, 2001); Peter Auer & Bernard Gazier, eds., The Future of
Work, Employment and Social Protection: The Dynamics of Change and the Protection of Workers (Geneva, Switzerland: International
Labour Organization, 2002); Kerry Rittich, "Vulnerability at Work: Legal and Policy Issues in the New Economy,"(Ottawa, Law
Commission of Canada, 2004).
226For preliminary thoughts on this idea, see generally Sunny Taylor, "The Right Not to Work: Power and Disability" (2004) 55:10 Monthly
Rev. 30.
